 EMERSONELECTRIC COMPANYEmerson Electric Company,andInternational Union,Allied IndustrialWorkers of America,AFL-CIO.Cases 9-CA-4528, 9-CA-4726, and 9-RC-7658June 26, 1969DECISION,ORDER, ANDCERTIFICATION OF RESULTS OFELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND JENKINSOn February 24, 1969, Trial Examiner Stanley N.Ohlbaum issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in certain unfair labor practices in violationof Section 8(a)(1) of the National Labor RelationsAct, as amended, and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision.He also found that the Respondent hadnot engaged in certain other unfair labor practices inviolation of Section 8(a)(1) and (3) of the Act, andrecommended that such allegations of the complaintbe dismissed, that the objections to the election beoverruled and the results of the election be certified,asfurther set forth in the attached Decision.Thereafter, the General Counsel, the Respondent,and the Charging Party filed exceptions andsupporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,the exceptions and the briefs,and the entire record in these cases, and herebyadoptthefindings,conclusions,andrecommendations of the Trial Examiner with themodification noted below.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner andherebyordersthattheRespondent,EmersonElectricCompany,Russellville,Kentucky,itsIn the light of all the evidence relating thereto, we adopt the TrialExaminer'sdismissal of the complaint allegation based on an allegedstatement by Personnel Manager Black to the effect that he would regardmere union talk by certain employees during working time to besolicitation prohibited by Respondent's ruleHowever, in so doing,we finditunnecessary to pass upon the Trial Examiner's rationale that suchremark,ifmade,would in any event not be unlawful75officers, agents, successors, and assigns, shall taketheactionsetforthintheTrialExaminer'sRecommended Order.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified, that a majority of the validvotes has not been cast for International Union,Allied IndustrialWorkers of America, AFL-CIO,and that said labor organization is not the exclusiverepresentative of the employees in the unit foundappropriate, within the meaning of Section 9(a) ofthe Act, as amended.MEMBERJENKINS, dissenting in part:Ido not agree with my colleagues adoption of theTrialExaminer's conclusion that employee JamesMartinwasdischargedfornondiscriminatoryreasons.Martinwas allegedly discharged for giving awoman employee a pair of gloves for which heshould have charged her 83 cents. Respondentconceded that but for this one incident whichprecipitated his discharge,Martin had been a goodemployee. The record discloses that not only hadMartin been active on behalf of the Union but thatRespondent'sPersonnelManagerBlack,whoterminated him, was aware of his union activitiesand admittedly testified that . . . "And I went onand told her [Ruth McGuire, Martin's sister] that Ihad picked up information that her brother JamesRalph Martin was active in the union."' There isalso testimony in the record that foremen had givensimilar gloveswithout charge to women employeeson other occasions.Nor can it be ignored thatRespondent sought to restrict union solicitation andthat in the process it restricted Martin, a tool cribattendant,from leaving the toolroom withoutinforminghis foreman where he was going and howlong he would be. When the above facts areconsidered in their totality, I am not persuaded thatMartinwas in fact discharged for his minordereliction on the job but conclude that the incidentwas seized on as a pretext for his discharge.Accordingly,Iwouldfindthathewasdiscriminatorily discharged.'In light of Personnel Manager Black's admission,Ifind incredible theTrial Examiner's conclusion(TXD) that Respondent had no knowledge ofMartin's union activity.TRIAL EXAMINER'S DECISION1.PRELIMINARYSTATEMENT; ISSUESSTANLEYN.OHLRAUM,TrialExaminer:Thisconsolidatedproceeding'under theNationalLaborRelations Act as amended(29U.S.C. Sec.151,et seq.;'The charge in Case 9-CA-4528 was filed bythe above Union onNovember 21, 1967,resulting in a complaint("Complaint No. I") issuedonMarch 7, 1968, by the NationalLaborRelations Board'sRegionalDirector for Region 9 (Cincinnati,Ohio) acting on behalfof theGeneral177 NLRB No. 4 76DECISIONSOF NATIONALLABOR RELATIONS BOARD"Act") was tried beforeme in Bowling Green,Kentucky,onOctober 8-15, 1968, with all parties participatingthroughout. The pleadings and referred matters' presentissuesas to whether Respondent Employer violated: (1)Section8(a)(1)of the Act through (a) coerciveinterrogation of employees as to their union affairs, (b)attempting to enlist employees to report on organizationalactivitiesoffellow-employees,(c)surveillanceoveremployees' lawful organizational activities, (d) creation oftheimpressionofsuchsurveillance,(e)imposingdiscriminatory and otherwise improper limitations uponemployees'lawfulorganizationalspeechandotheractivities, (f) improper promises of economic benefits toemployees in restraint of their exercise of lawfulorganizational rights,and (g)threats of economic harm ordetriment to employees in restraint of their exercise oftheir rights under the Act; (2) Section 8(a)(3) of the Actby discharging and failing to reinstate employees (a)JamesMartin and (b) Sally Blackford because theyexercised rights (membership in and lawful activities onbehalf of the Union) guaranteed to them under the Act;and (3) requirements of the Act, in various respects, inactivities preceding the April 19, 1968, Board-conductedunion representation election.Subsequent to the hearing, time having been allowedand upon application twice extended for that purpose,briefswerefiledby the parties.Having carefullyconsidered these,together with the entire record and thedemeanor of the witnesses as observed by me during theirtestimony at the trial, I make the following:FINDINGS ANDCONCLUSIONSIi.PARTIES;JURISDICTIONRespondent Employer, a Missouri corporation engagedatRussellville,Kentucky, and elsewhere in the UnitedStates in manufacture and sale of electrical products,during the representative 12-month period immediatelypreceding issuance of each of the complaints,sold andshippeddirectlyininterstatecommerce from itsRussellville plant to places outside of Kentucky, goodsand merchandise valued in excess of $50,000; during thesameperiods,Respondentpurchasedand receivedshipments at its Russellville plant,directly in interstatecommerce from places outside of Kentucky, parts,supplies and equipment valued in excess of $50,000.Ifind that at all material times Respondent has beenand is an employer engaged in commerce and inoperations affecting commerce, within the meaning ofSection2(2),(6),and (7), and the Union a labororganization within the meaning of Section 2(5), of theAct; and that assertion of jurisdiction here is proper.Counsel of the Board The charge in Case 9-CA-4726 was filed by theUnion on May 15, 1968,and resulted in a complaint("Complaint No 2")issued and consolidated with the earlier complaintby thesame RegionalDirector on July 25, 1968 One or the other or both of the complaints wereamended on July 25 and August 6, 1968, and at the trial, and variousportions of each of the complaints were withdrawn at the trial. OnSeptember 9, 1968,theRegional Directorfurtherconsolidatedfor trialwith these cases related issues arising out of the Union'sApril 25, 1968,objections timely filed to a Board-conducted union representation electionamong Respondent's employees on April 19,1968 (pursuant to the parties'stipulation for certification upon consent election,approvedon April 3,1968) resulting in a vote of 539 against and 400 in favor of unionrepresentation out of 1,007 eligible voters in an appropriate production andmaintenance proposed bargaining unit"'Referredmatters" are the union election Representation case issuesconsolidated for hearing here, as explained in InI, supraill.ALLEGED VIOLATIONS OF SECTION 8(A)(1) AND (3)A. BackgroundRespondentoperatesapproximately40electricalproducts plants in the United States. The factory hereinvolved is located in Russellville, Kentucky, a communitywith a population of around 7,000. It employs 900-1000persons, about 55 percent of them females. Its primaryproduct is hermetic motors for the refrigeration andair-conditioning industry, for direct sale east of theMississippi.Employee turnover at this plant has beenabout 2 1/2 percent (i.e., around 20-25 employees) permonth.UnionorganizationalactivityatRespondent'sRussellvilleplant occurred in the spring of 1966 andstartedagain in thelate summer of 1967. It is in effectalleged(anddenied) thatRespondent on the latteroccasionembarked upon aseriesof repressive measures inviolation of its employees' rights guaranteed by the Act,until the Board-sponsored union election in the followingspring(April 19, 1968), which the Union lost, allegedly inconsequencethereof. The entireseriesof events here forconsiderationoccurred between the late summer of 1967and the early spring of 1968. To promote clarity, they willbe treated chronologically.'B. Chronology of Events, with Findings andRationale1.August 1967a.August 21-22, 1967: Plant Manager Johnson'sspeech to all employees concerning solicitationItisallegedthatcommencing in August, 1967,Respondent violated Section 8(a)(1) of the Act in variousways. Initially it is complained' that around August 22,Respondent'sPlantManager Johnson, in addressingemployees assembled in groups on its premises at itsrequestand expense, unlawfully restricted employees'rights by threatening them with discharge for discussingthe Union amongst themselves on company time or fordistributing Union literature on company property; and bythreateningtomove the plant out of Russellville if theUnionwas selected as the employees' bargainingrepresentative.Undisputedproof establishes that onAugust 21 or 22 Respondent's then Plant ManagerJohnson addressed assemblages of plant employees oncompany time in the plant. Exactly what he said isdisputed,Respondent contending that Johnson limitedhimself to a written script which he read withoutdeviation,while General Counsel contends that Johnsondeparted from the script in substantial respects. In theaspectsherematerial,the script,which the credibleevidence establishes either was read by Johnson or at leastformed the core of his remarks to the employees on thisoccasion, recognizes the fact that a drive is under way tounionize the plant; questions the motives of the Union'soutsideorganizers;cautionsemployees against unionpropaganda and organizing methods, and perhaps indulges'The complaints,as amended, comprise no less than44separatelynumbered paragraphs and subparagraphs allegingspecific instances ofviolationsof theActSince it is believed that to consider so large anumber of allegations in the scattered sequenceinwhichalleged,or evenby mixed-date subject-matter groupment,would be unduly complicated orconfusing,chronological treatment is utilized hereThis treatment has theadded advantage of recreating the stream of eventsin its actual flow'ComplaintNo. 1, pars.5(a)(i) and5(a)(u) EMERSON ELECTRICCOMPANY77in some counterpropaganda; reminds employees of theirpast "steady progress" without a union at the plant andthat "I [Johnson] do not believe that you would, in thefuture,make more progress with a union than without aunion"; points out that unionization is not automaticallysynonymous with wage raise, and that union campaignpromises may be extravagant and may even eventuate in astrike; cautions that unionization could result in change ofatmosphere from that of a pleasant factory to a warringcamp, so as to reduce the efficiency and "success" of theplant; points out to employees that "your future and thesuccessare closely tied up with the success of theInternational Union which is based in Washington, D. C.,who is trying to organize this plant [and] is only remotelyconcernedwith this plant"; calls attention to unionmembers' liability to lawsuits to defray union-imposedfines; reminds employees of their right to withdraw fromthe union, while pointing out that signing or not signing aunion card would have no effect on their continuedemployment; and concludes that "We hope that you willconsider all of these reasons, and if you have morequestions of concern that you will bring them to us beforeyou sign a union card." Johnson's script also "re-state[s] .our longstanding rule" about solicitation, includingsigning union cards, "during working time within theplant" as being that "We do not permit solicitation of anytype during working time"; and invites employees solicitedinviolation of this rule to call it to the attention ofmanagement so that it could be stopped.Respondent's Solicitation RuleThe "longstanding rule" on the subject of solicitation towhich Johnson referred, first posted in the plant inFebruary 1966, and at various times reposted at sundrybulletin board locations throughout the plant, as shownbelow, was as follows:NOTICE TOEMPLOYEESMany of our employees have complained that they arebeing bothered and intimidated by other employees whoare attempting to get them to sign union cards duringworking time.Every employee has the right to his own opinions andbeliefs,and this right will not be interfered with nomatter what his belief may be. We will not tolerate anyactivity contrary to this in any respect during workingtime.We all have a job to do, and in order toaccomplish this job we must work together in anatmosphere of harmony and cooperation which does notinclude badgering, intimidation, solicitation or coercionin any respect.We are sure that we can count on your cooperation./s/ Ed Johnson.Although there was testimony by a number of GeneralCounsel's witnesses, plant employees, that they did notpersonally see or could not recall seeing this posted rule,many were careful to stipulate that they could not statewhether or not or when or where the rule was or mayhave been posted, or otherwise to limit their professedunfamiliarity with the rule; while the testimony of otherGeneral Counsel witnesses appears to indicate awarenessof the rule. Thus, General Counsel witness PollyGoodman, while agreeing there were bulletin boards in theplant, admitted awareness of only two, including one "onthe side that the women set on in the lunch room... .There's one on the men's side. But I never look at it... .And then I don't know about any more. . . . Not that Iseen."General Counsel witness Lucille Austin, likewisedenying having seen the aforequoted notice posted on anyplant bulletin board, testified that she "looked at" two ofthe bulletin boards "regularly" or "frequently" and athird "once in awhile," but was careful to point out that"I haven't seen one.... Well, I just didn't see it. . . . Idid not see one." However, after first denying awarenessof such a rule "before August 1967" Austin confessed shewas familiar with the rule in1966.Another GeneralCounsel witness, Ida Harris, testifying that she could not"remember seeing anything like this [posted noticeregarding solicitation] [on] the only two [bulletin boards]that I notice anywhere," stipulated that "I mean maybethere'smaybe more somewhere else. But that's the onesthat I go by each day.... Well, as far as I can rememberI've never seen anything like this anywhere in the plant...I'venever been all through the whole plant to noticeeverything.... [There are] only two [bulletin boards] thatIpay any attention to." General Counsel witness VeraHargrovealsoconcededthatherbulletinboardobservationwas limited to the bulletin board on thewomen's side of the lunchroom - "I look on there forour production [figures] .. . "I look at the productionevery day" - and another "in the winding room that Ilook at occasionally"; and likewise agreed that she wasnot "telling us that it was not on the bulletin board," butmerely that "I have not seen it myself." General Counselwitness James Martin also limited his nonobservance ofthe Notice to the two bulletin boards which he looked at,one outside the toolroom, which he looked at "every dayjust about," and the other on the men's side of thelunchroom, which he "looked at.every once inawhile"; and on cross-examination he likewise concededthat "I don't know whether it was posted or not," butonly that "I said I didn't see it,"' while also concedingthat he "knew . . . that there was a rule at the Companyagainst soliciting during working time. . . that was therule that Ed Johnson, the Manager of the Plant, postedback in 1966." With respect to Respondent's aforequotednotice regulating solicitation,General Counsel witnessToni Pulley testified that "I have seen this on the bulletinboard....I sawiton the bulletin board on the right sideof the lunchroom . . . . The women's side more or less,"but that to the best of her recollection she had last seen itthere about 15 months ago (i.e., around summer-fall1966). She also testified she had seen still "another noticethatpertainstosolicitation"on a bulletin board,conceding further that she had not looked at bulletinboards in the plant other than the one in the lunchroom,"where they post our daily production. And that's thereason I look at it."Respondent's PersonnelManager Black, corroboratedin essence by its Plant Manager Johnson, testified that theaforequoted "Notice" regulating solicitation was postedon six or eight bulletin boards throughout the plant,'originally in February 1966, and thereafter reposted onceonly in May 1966 upon fading, although not thereaftermaintained on all bulletin boards.'General Counsel's motion,on which decision was reserved at the trial,to strike from the record evidence pertaining to Martin's alleged convictionor convictions is denied. I nevertheless credit Martin's testimony in this aswell as other aspects as described below'Respondent'sPersonnelManager Black testified there are eight 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the indicated situation and upon the record as awhole, I find that the aforequoted "Notice to Employees"regulatingsolicitationwas posted and thereafter repostedinMay 1966; and that it was on at least one ofRespondent'smain bulletinboards, namely the one on thewomen's side of the plant lunchroom, at least as recentlyas the summer or fall of 1966; and that it was that"Notice to Employees" (Resp. Exh 4) to whichRespondent's Plant Manager Johnson alluded and whichhe described with substantial accuracy in the written script(Resp. Exh. 3) of his speech to plant employees on August21 or 22, 1967Returning to that aspect of Johnson's speech toassembled plant employees on August 21 or 22, 1967dealing with solicitation, Johnson- then theRussellvillePlantManager and now Assistant to Respondent'sExecutiveVicePresidentatSt.Louis- sworeunequivocally that he in no way deviated from the writtenscript,which he delivered to six groups, covering threeshifts,of employees, 900 to 1,000 in all. On the otherhand, the testimony of several of General Counsel'switnessesindicates that he did deviate from the scriptThus,according to "B" shift (3:30 p.m.-midnight)employee Austin, Johnson told a 150-employee group ofthat shift that employees "could not solicit on Companytime" and "if. .. caught. . . they would not stop at thefront office, they would go out the front door." AccordingtoAustin,Johnson limited his restrictionagainstsolicitationto"Company time," without, however,explainingwhat he meant by that term. Another "B" shiftemployee, Polly Goodman, testified that Johnson "told usthat we would be fired if we were caughtsoliciting onCompany time," but that she could not "remember"whether he "explain[ed] what he meant by Companytime." Employees Ida Harris and Vera Hargrove similarlytestified that in his talk to their group Johnson stated thattherewould be "nosolicitingonCompany time."However, employee JamesMartin,also testifying asGeneral Counsel'switness,swore that what Johnson saidwas "that they didn't want the cards signed, didn't wantpeople working to get the cards signed, to get the cardssigned inthe plant during working hours. . .anyonecaughtdoingsoduringworking timewouldbeimmediately dismissed..He [Johnson] said workingtime,during working time."' "A" shift employee MargieMiller testified that Johnson "said if we handed outUnion cards, to do it on our own time . . . . we cannothand out cards and get cardssigned onCompany time"while "[we] were working," apparently adding that "Ifyou are goingto work for the Union, get out and workoutside the factory."In the far from satisfactory state of the record,consideringamong other things the well-known foibles ofhuman memory of precise words heard in the past, andthe defective and to an extent deviant recollections of thewitnessesof General Counsel, who bears the burden ofproof, I find myselfunpersuadedthat Johnson's words tothe employeeassemblagesonAugust 21 or 22, withopen-faced plant bulletin boards of which the"main bulletin boards in theplant" are consideredto bethe two in the lunchroom,and a locked"Fact-Rumor Board "'Martin then stated he could not "rememberexactly" whether Johnsonsaid "Companytime"or "working time," although Respondent's counsel- together with the Tnal Examiner, in the given context-draws nodistinction between the twoWhenthe portionof Johnson'sAugust 21script(RespExh 3)dealing with solicitation was read to Martin at thetnal, he conceded it at least"sound[s]pretty closeto what he [Johnson]said "regard to solicitation, were otherwise than in the writtenscript (RespExh. 3) which he read or from which hespoke. I find that on the occasion in question Johnsoninformedemployeesthat- in accordance withRespondent's established existing rule (Resp. Exh. 4)theretofore or then posted - solicitation of union cards"during working time" was and would not be permitted.A rule forbidding union solicitation by employees duringworking time in any plant area is presumptively valid.Stoddard-QuirkManufacturingCo.,138NLRB 615.Inasmuch as no valid reason has been shown to overcomethe force of this presumption so far as the rule itself isconcerned," it is concluded that Respondent's rule asfound and the reminder thereof by its then Plant ManagerJohnson were in and of themselves not unlawful.b. August 21-22, 1967: Plant Manager Johnson'sspeech to all employees, concerning threats to closeor move Russellville plantin eventof unionizationReturningagainto Plant Manager Johnson's August 21or 22 speech to groups of employees,it isnecessary toconsider whether or not he strayed from the literal scriptin respects other than the matter of solicitation duringworking hours which has just been discussed; specifically,whether he threatened that Respondent would move itsRussellville 'plant if the employees selected the Union forcollectivebargaining.No less than four employeestestified- to my view, creditably - that he did; while, aswill be shown, the testimony of Johnson himself - whoon the whole impressedme as aman to be believed -does not shut it out.According to "B" shift employee Austin, Johnsonstated that "he [Johnson] had bought his home there [i.e.,Russellville]and he sure did like to live here [i.e.,Russellville],and he sure would hate to move off andleave it. Then he said they had 39 Emerson plants andthey could do with 38.""General Counsel witness Polly Goodman, a "B" shiftemployee, testified convincingly that, on the occasion inquestion, Johnson, after indicating that he was aware of abudding Union organizational campaign, "told us howmany plants that Emerson had, and he [Johnson] said thathe had bought his home here and he liked living here, andhe would hate to move. He said that Emerson could dowithoutRussellville."According to "B" shift employee Vera Hargrove, ahighly impressive General Counsel witness, Johnson "saidthat Emerson had 39 plants and they could do with 38 justas well, and that he liked Russellville, liked the people inRussellville,and that he would hate to leave. ..Iremember those words exactly. I remember those wordsexactly.... It's just that that stuck in my mind "'°'Thematterofwhether or not the rule was indiscriminately asdistinguishedfrom discriminatorily enforced in actual operation, isconsidered below, in connection withspecificinstances of its application'On cross-examination,Austin conceded the possibility that Johnson'sremark about the 39 and 38 plants might have been made at some meetingother than that on August 21 Austin was professedly unable to recall thecontext of Johnson's alleged remark concerningthe 39 and38 plants"On cross-examination, Mrs Hargrove conceded a degree of uncertaintyas to the date of the speech in which Johnson made the remarks she thusattnbuted to him Since,however,Johnson himself denied making anyother speech to assembled employees in August, and only one extremelybrief one in September on an unrelatedsubject(announcement of plantwage increase),thiswould seem to render Mrs Hargrove'sperhapsoverconscientious degree of doubtof precisedate to beof nopracticalsignificance,particularlyconsidenngotherindependenttestimonyadequately establishing the occasion and date. EMERSON ELECTRIC COMPANYGeneral Counsel witness James Martin testified thatJohnson on this occasion stated"that they didn'twant aUnion in the Russellville plant and they would doeverything in their power to keep it out.""Margie Miller,an "A" (i.e., day) shiftemployee,testifiedthat afterindicating awareness of a union organizational campaignand questioning the motives of one of its organizers andthe economic obligation or danger flowing from signing aunion card,Johnson,red in face and chewing a cigar,struck the desk,exclaiming,"You've gotthiswholefactory scared. . .it's got me scared,too.... if the Unioncame in...we do not have to bargain with the Union[we] could moveany partor all lines..... addingthat employees should be thankful for"a good job ... Ifyou value your job, you will not sign no Union cards... .if you are going to workfor the Union,do it outside thefactory,"as he"hit[s] the desk and he point[ed] outside."Itwill be noted that - to say nothing of certain otherremarks attributed to him but not here material - at anyrate nowhere in the written script of Johnson'sspeechdoes there appear any mention or suggestion of closing,moving,or discontinuing the Russellville plant in the eventof its unionization.Johnson broadly denied that he saidthis.In this denial he was supported to anextent byRespondent'sPersonnelManager Black,an impressivelycredible witness,who, however,conceded that he did notattend all of the group speeches made by Johnson on thedate or dates in question;thus, knowledge of the subjecton Black's part is admittedly incomplete.As for Johnson,under cross-examination he conceded that while deliveringthese talks to employees in the lunchroom he moved 2 to4 feet from the podiumwithout carrying with him the textof thespeech,which he"left. . . on the podium andwalked to the side," during all of which time "I wastalking."Although Johnson denied straying from thescriptwhile conceding he "might have"done so, itrequires no exercise in surmise and casts no discredit onJohnson to visualize - considering the positive,credibletestimony of employee witnesses there present- thatwhilehe thus wandered from the podium he alsowandered from the script in the manner attributed to himby those witnesses.This conclusion is to a degreereinforcedbythepreciselyhonedphraseologyofJohnson's testimonial responses to questions concerningwhether he made"a reference to your home" (Johnson'sreplieswere that he did "not recall"and "Not that Iknow of");his responses to questions as to whether he"made reference to Emerson having 39 plants"(concedingthathehad,Johnson testified that "I don't recallspecificallywhen it was.Itwas not in my talk of the21st,"and that he had indicated in "small groupmeetings" that in the event of a strike at Russellville"Emerson had 39 plants andif this [Russellville]plantwas on strike and we only had 38 plants in operation,Emerson would continue as a corporation in business");and his responses to whether he had voiced a preferencenot to move away from Russellville ("I might have saidthat to an individual sometime"but "not. . .in relation .. .to the Union drive. . . .Frankly,Idon't recall how Isaid it").Impressed as I was with the described testimony in thisaspectofGeneralCounsel'switnesses- who atRespondent's insistence had been segregated-even inthefaceofclearconflict,consideringcomparative"It isnot here intimated that such a statement is unlawful or improper,itbeing necessarily assumed that Respondent had in contemplation lawfulmeans.79demeanor within the penumbra cast by the case as awhole I would have experienced difficulty in rejecting allof their testimony as contrived. When, however, to this isadded the less than unequivocal nature of Johnson'sresponses- even assuming them to be no more than theproduct of imperfect memory, the corroborativelacunaeresulting from Black's conceded absence from some ofJohnson's deliveries, and the absence of other proof tosupply the defects in Johnson's memory, I am impelled tothe finding hereby made, that Johnson did indeed on theoccasion or occasions in question indicate that Respondentwouldmove its Russellville plant in the event of itsunionization for collective bargaining. That, in the contextdescribed, such intimation of plant removal in the eventemployeessucceedinexercisingtheirstatutorilyguaranteed right to organize themselves for collectivebargaining, constitutes an impermissible economic threatin violation of the Act, as is here concluded, is not opento doubt.It is well settled that economic threats, such as of plantshutdown or removal, or of job loss, in the event ofunionization, are violative of the Act and not within the"free speech" proviso of the Act (indeed, Section 8(c)explicitly so states).N.L.R.B. v.VirginiaElectric&Power Co.,314 U.S. 469, 477, 478;N.L.R.B. v. EasternDie Co.,340 F.2d 607, 608 (C.A. 1), cert. denied 381 U.S.951. "We have held that remarks made within the contextof an organizing campaign to the effect that employerwould close the plant if the union got in were violations ofsection 8(a)(l).Florence Printing Co. v.N.L.R.B,333F.2d 289, 290-291 (4 Cir. 1964)."HollyHill LumberCompany v.N L.R.B.,380 F.2d 838, 841 (C.A. 4). Tothe same effect, seeThe Little Rock Downtowner, Inc.,143NLRB 887, enfd. as modified, 341 F.2d 1020 (C.A.8).The same is true of employer statements of thepossibilityof shutdown in the event of unionization,N.L R.B. v.Tru-LineMetal Products Company,324F.2d 614, 616 (C.A. 6), cert. denied 377 U.S. 906,"notwithstanding sincere belief that such result wouldfollow."United FireworksMfg. Co. v.N.L.R.B., 252F.2d 428, 430 (C.A. 6). Although here, as frequently, afterthe words have served their purpose the employer tries tomake light of them and to minimize their force, it seemsfair to presume they were uttered in order to be effective;and, to the employees, they emanated from a sourcehaving the power to carry them out. Cf.N.L.R.B. v.Eastern Die Co., supraA threat need not be carried outin order to be coercive in its impact.Id,142 NLRB 601,602, fn. 2;The Rein Company,114 NLRB 694;ForestOil Corporation,85 NLRB 85, 86. Typically, such threatsare sought to be masked in the language of "prediction";but this does not alter their character as coercivepronouncements intended, as here, to restrain employees'free exercise of rights to organize and bargain collectivelyas guaranteed by the Act. Cf.N.L R.B. v.Miller,341F.2d 870, 873 (C.A. 2);Wausau Steel Corporation v.NL.R.B., 377F.2d 369, 372 (C.A. 7).TextileWorkersUnion of America v. Darlington Manufacturing Co,380U.S. 263, dealing with employer preference for plantclosure rather than collective bargaining, is not to thecontrary. There speaking for the unanimous Court, Mr.Justice Harlan warned, 380 U.S. at 274, fn. 20:"Nothing we have said in this opinion would justify anemployer's interferingwith employee organizationalactivitiesbythreateningtoclosehisplant,as 8©DECISIONS OF NATIONAL LABOR RELATIONS BOARDdistinguishedfrom announcing a decision to closealready reached.... "'c.August 21-22, 1967:McKenzie v. MartinIt is further alleged" that around August 22, 1967,Respondent through its Supervisor McKenzie created theimpression that he had an employee's union activitiesunder surveillance by telling him [James Ralph Martin]that it knew he had been distributing union authorizationcards and to hand them over and by further telling himthat his sister [Ruth McGuire] was known to have passedout such cards; that the employee was on the sameoccasion threatened with discharge for union activities;that on the following day the same supervisor with respectto the same employee again created the impression that hehad the employee's union activities under surveillance bytelling the employee that he knew the employee had againbeen talking to other employees about the Union "butthat he [McKenzie] had checked and found that the saidemployee was talking about another subject"; and that,also on the latter day, because of the employee's unionactivitiesand in order unlawfully to prevent unionsolicitationonRespondent'sproperty,McKenzieinstructed the employee to receive permission from him oranother supervisor upon leaving his duty station.On these allegations, Respondent's former employeeJames Ralph Martin - discharged by Respondent onSeptember 8, 1967, under circumstances to be detailed -testified that on the occasion in question he was called tothe office of Respondent's Production Control SupervisorMcKenzie, where he encountered the latter as well asAssistantProductionControlSupervisorJureka.According toMartin,when he entered the officeMcKenzie said, "James [Martin], hand me your card."When Martin inquired, "What card," McKenzie replied,"Union card." Martin responded, "I don't have any," towhichMcKenzie allegedly retorted, "We know that youare passingoutUnion cards. Three different employeeshave come and told us that you were passing out Unioncards." According to Martin, McKenzie "went on talkingand said he [McKenzie] was surprised at me [Martin]helping work for the Union. He said he knew some ofthose boys back there was but he didn't know that I was,and he went on and explained about the Union that theyhad had in St. Louis, and told me that they was glad theywas out of it, andsaidthat they didn't want a Union intheRussellville Plant; that if I was caught passing outUnion cards, I would be immediately dismissed. He wenton to ask me had anybody talked to me during the time,had I been talking to any Union representative,and I toldhim I had, that Mr. Minnick, one of the representativesfrom the IBEW, called me to talk to him. On the way out- the conversation was over, and he went out with meand he told me that he knew and that Mr. Johnson, thePlantManager, knew that my sister [Ruth McGuire] inthe winding room was passing out cards, and he told meto tell her to stop that or she would be losing her job, andso I did. . . . When he asked me about passing the cardsout I told him I wasn't passing any cards out. . . . I wasnever told that I had been passing out Union materialduring working time.""The same is true fora partialdiscontinuance or transfer of operationsintended to "chill unionism"at the employers other locationstdat274-276;case on remand165 NLRB No. 100,enfd,397 F.2d 760 (C A4), cert denied393 U S 1023"Complaint No. 1, pars 5(b)(i), (u), (iii), (iv), and (v).Regardingtheforegoing,Respondent'sAssistantProduction Control Supervisor Jureka testified that on theoccasion in questionhis superior, Production ControlSupervisorMcKenzie, informed him that he (McKenzie)had just been informed by Winding Room Foreman NuytthatMartin- attendant of the toolroom underMcKenzie's supervision- was in the winding roomconversing with an employee and he (Nuyt) wanted toknow why. While McKenzie was recounting this toJureka,McKenzie received a telephone call from RotorFinishing and Die Casting Section Foreman Knight, thatMartin was conversing with an employee of that section.WhenMcKenzie and Jureka proceeded there, theyencountered Martin returning toward the tool crib, wherethey notified him of the complaints received and askedhim where he had been and why. Martin replied that onhis return to the tool crib from the boiler room, where hehad gone to take a rock salt inventory (part of his regularduties), he had come through the winding room and hadstopped in the rotor finishing section to talk to anoperator there with regard to helping Martin put up somehay.Under the circumstances, Jureka instructed Martinthat in the future he should notify McKenzie, Jureka, or asubforemanwhen Martin was leaving the toolroom, wherehe was going, and about how long he would be away.According to Jureka, at this point Martin spontaneouslyvolunteered the information that "he [Martin] was notaffiliated with or was not an organizer for the Union, andhe felt that the complaint that had been received wasrelative to the fact that he had a reputation, or supposedlyhad a reputation of being a Union organizer," to which noresponse was made to Martin and which information wasnot reported. According to Jureka, Martin had previouslyalso spontaneously volunteered toMcKenzie and him"that he was not affiliated with the Union and he didn'twant us to have the impression that he was in any waytrying toorganizeas far as the Union was concerned,"and hadconsistently denied to employeesteasing him onthe subject that he was affiliated with the Union. Jurekaflatly denied the occurrence of the alleged episode inMcKenzie's office described byMartin, in all of itsaspects. Jureka also denied the existence of any ruleforbiddingtalking inthe plant. Respondent's ProductionControl SupervisorMcKenzie,in itsemploy 19 years,likewiseflatly deniedMartin's account of the allegedepisode inMcKenzie's office, corroborating in essentialdetail (with insubstantial variations) Jureka's testimonyas recounted above. Additionally, however,McKenzietestified that about a week after the incidents involvingthe reports received by him from Foreman Nuyt andKnightregardingMartin'sallegedconversationalperegrinations (i.e., around mid or late August),Martincame to McKenzie's office "and he [Martin] wasupset, he was turning his tickets in, and he said thateverybody believed or thought that he was working forthe Union and he wasn't, and that he was going to quitifwe thought he did work for the Union. I [McKenzie]toldRalph [Martin] that thiswasprobablyhisimagination,and nobody - I didn't believe this, and toforget about it and go on back to work, which Ralphdid."According to McKenzie, he and Jureka instructedMartin, on the occasion in question, in view of "twophone calls in . . . . five minutes, in order to keep thisfrom happening again we asked Ralph [Martin] to letus know when he was leaving and this way, when somebodycalled, if they were at the tool room and wanted a pairof plugs, a tool or something, and they'd call me andask where Ralph is, I could tell them, or Bob could tell EMERSON ELECTRIC COMPANYthem, Mr. Jureka."Winding DepartmentForeman Nuyt,who had observed Martin conversing with an employee(RuthMcGuire,Martin's sister)under Nuyt's supervisionwhile at work,corroborated his role in the foregoing.As is apparent,thisaspectof the case involvesessentially issues of fact.After weighing all circumstancescarefully,andmindfulof the burden upon GeneralCounsel to establish each and all of the elements essentialto proof of the allegations made and to a determination ofviolation of the statute,Ifind that the substantial credibleevidence does not fairly preponderate in favor of theversion of events put forward by Martin as opposed to theversion putforward byMcKenzie,Jureka, andNuyt. Asto the one element of this aspect of the case regardingwhich thereisno substantial conflict- namely, theinstructions issued toMartin by McKenzie and JurekaaroundAugust 22 or 23 to notifyeither of them or asubforeman in the future when leaving Martin's toolroomunattended,Ifindthat thiswaswellwithin theirprerogatives asRespondent's supervisors overMartin,particularly under the circumstancesdescribedand in viewof the nature of Martin's duties; and that General Counselhas failed to establish by substantial credible evidence thatthisactionwas taken in consequence of any union orother protectedactivity onthe part of Martin or in orderunlawfully to prevent solicitation of employees on behalfof the Unionon Respondent's property as alleged.d.Late August1967:Black v.McGuireIt is alleged" that in the "last part" of August 1967,Respondent through its Personnel Manager Johnson T.Black created the impression that its employees' unionactivitieswere under surveillance by telling an employee[RuthMcGuire] "that her [i.e., Ruth McGuire's] namehad not been turned in to him for passing out unionauthorization cards, but that said employee's brother's[i.e.,James Ralph Martin's]name had been turned in tohim for engaging in such concerted activity."As to this, General Counsel'switnessRuth McGuiretestified that on the occasion in question she "went to seeMr. [PersonnelManager] Black and asked him if my[McGuire's]name had been turned in for passing outUnion cards and he [Black] said, 'No, Rethie[sic],yourname has not been turned in,' and he wanted to know whotoldme and I told him that my brother [James Martin]had. He said, 'No, your name hasn't been turned in but,'he said, 'I'll tell you,James' [Martin's]has.'So, I toldhim, I said, 'Well,Mr.Black,'I said, 'Idon'tknow whathe does.'Isaid, 'We don't stay together or anything but,'I said, 'if he was passing them out I'd be surprised ....'Mr. Black told me, said.... 'If he's passing them out I'llbe surprised, too."'According toMrs.McGuire, shethereafter became active in the Union campaign. At thedate of the trial of the instant case, she was still inRespondent's employ.The version of this incident furnished by Respondent'sPersonnelManager Black was that Mrs. McGuire "cameto the office and stated that she had been told that sheand her brother had been reported to the management, tome I assume she was referring to, as being active in theunion.And I told Ruthy [McGuire] that I had noknowledge of any information,any information of thisnature concerning her. And I went on and told her that I81had picked up information that her brother James RalphMartin was active in the union.And at this point Ruthystated to me that she didn't know about her brother, butshe knew for sure that she wasn't active in the union. Shedid not know about her brother but that she would bevery surprised if he were active in the union. And at thispoint I believe I laughed and stated that I would be quitesurprised also if he were active in the union." Black sworethat he had heard about Martin not in the course of anyinformation-gathering activity on his part, but because "Itseems that the personnel department is more or less agathering place for scraps of information. And as I walkthrough the plant, or my assistants, various people stopand give us these scraps and bits of informationconstantly."Iobserved Personnel Manager Black, who testified atlength concerning this and other aspects of the case, to bean impressively credible witness, given to careful andunderstated expression. Certainly in the normal course ofthe exercise of his responsibilities as Personnel Managerof a large plant,certainmatters touching personnel wereobserved by him or were brought to his attention by hissubordinates as well as by rank-and-file employees. It is tobe noted that Mrs. McGuire visited his office of her ownaccord to initiate the described conversation, and thatapparentlyallparties concerned were in agreement thatMartin was not active in the Union. I accept Black'sversion of the incident,which while not inconsistent withthat of Mrs. McGuire, is fuller. Under the circumstancesdescribed, it would be farfetched and unwarranted toregard the incident as amounting to the creation by Blackof the impression of surveillance or as in any realistic wayto have been coercive. The fact is that Mrs. McGuire, asshe testified, later joined the Union and is still employedin the plant. I find that the described circumstances do notconstitute the creation of the impression of surveillance byRespondent over employees' union activities in any waysuch as to constitute interference, restraint, or coercion ofemployees under the Act.e.Last weekof August 1967:Robertsonv.HarrisIt is alleged" that during the last week of August 1967,Respondent'sForemanRobertsonconveyedtheimpressionthat he had the employees' union activitiesundersurveillance"bytellinganemployee thatRespondent was watching another employee, and that ifRespondent saw the other employee do anythingconcerning the union,that the other employee would bedischarged"; and that Robertson on the same occasiontold the employee if employees selected the Union as theirbargaining representative Respondent'sRussellville plant"would probably be moved as had Respondent's plant inSt. Louis, Missouri."On these matters, Respondent's employee Ida Harristestified that around the last week of August 1967, herforeman(orassistantforeman)OwenRobertsonapproached her at her machine and "asked me [Harris] ifIknew how Regina Casebier[a fellow employee]stood atthis time with the Union, that she had worked before realstrong,and he [Robertson] wanted to know how she stoodthis year, and I told him I didn't know. He said, Well, shewas being watched and if they seen anything out of herthis time it would mean her job. Then he went on to say"Complaint No. I, par. 5(t)."Complaint No. 1, pars. 5(c)(i) and5(c)(u) 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the plant would probably be moved out if the Unioncame in out there, and he said that everybody was beingwatched, and if they seen anybody giving Union cards toanybody on Company property, that them and the personreceiving the card, they would both be fired." Oncross-examination,Mrs. Harris testified she thought thisoccurred "the same day" as Johnson's speech (i.e., August21 or 22) in which "he [Johnson] said that there would beno soliciting, that's whatMr. Johnson said," whereas"whatOwen [Robertson] said [was], anywhere onCompanypropertyatanytime."Alsooncross-examination,Mrs. Harris conceded that a pretrialaffidavit supplied by her to General Counsel contained nomention whatsoever of any statement by Robertson as todischarge for passing out union cards on companyproperty or time. Her explanation for this omission wasthat "at the time that I was trying to think of what to putdown there I just didn't think of all of it, then. . . Ithought of it since then." According to Mrs. Harris, thefellow-employee alluded to, Mrs. Casebier, was active inthe Union and is still in Respondent's employ.The foregoing testimony by Mrs. Harris stands totallyundisputed by Robertson, who, while testifying on othermatters,was silent on this subject. Thus, resolution ofthese particular issues rests squarely upon weighing thecredibility ofMrs. Harris. She impressed me at the trialas a person well worthy of belief. I was unaffected in thisimpression by her failure to mention, in her pretrialaffidavit to a Board agent, a matter regarding which shetestified (and which is not specifically alluded to in thecomplaint); her explanation for the omission- namely,that the Board agent typed as she talked, and she hadsimply neglected to mention this detail - rang true to meas I observed her, recognizing as I do upon the basis oflong experience that such lapses and later recollections areby no means unusual.It is accordingly found that the allegations of thecomplaint in the respects under consideration have beenestablished by a fair preponderance of substantial credibleevidence.f.PlantManager Johnson's threatof futilityof unionizationIt is further alleged" that aroundAugust 27, 1967,PlantManager Johnson told assembled employees that ifthey selected the Union as bargaining representativeRespondent would not have to deal with it, therebysuggestingthefutilityoforganizingforcollectivebargaining.Aside fromthedescribed testimony ofemployee Margie Miller who,as shown,ascribed such astatement to Johnson during his speech of August 21 or22, there is an absence of evidence supportive of thisallegation.Johnsonflatlydeniedaddressinganyassemblage of employees at any time in August other thanas described on August21 or 22,and further flatly deniedmaking such a statement at any time.If Johnson hadaddressed assembled employees on August 27 and madethe statement alleged,itseems highly likely that otheremployees would have heard him and remembered it andthat they could have been produced to so testify withoutmincing words.Under the circumstances,Icredit Johnsonand find this allegation not established by substantialcredible evidence.""ComplaintNo 1, par. 5(b)(ui)"The furtherallegation(ComplaintNo 1, par 5(a)(iv)) that at anemployee assemblage around August27, 1967,Johnsontold employees2. September 1967September 8, 1967: Discharge of James Martin"It is alleged that on September 8, 1967, Respondentdischarged James Martin from its employ because of hisUnion affiliationand activities,and to discouragemembership therein." Disputing this, Respondent contendshe was dismissed for cause.Martin entered Respondent's employ in January 1966,as a tool cutter. By the end of that year he had beenadvanced to the position of tool clerk, in sole chargeduring the "A" (day) shift of the toolroom, maintainingan inventory of tools and supplies, including ordering andissuing them to employees in accordance with governingCompany policies. He functioned under supervision ofAssistantProductionControlSupervisor Jureka andProduction Control Supervisor McKenzie, who concededthatexceptforthe incident precipitatingMartin'sdismissalon September 8, 1967, he had been a "goodemployee."Among the supplies dispensed to employees by Martinin his capacity as tool clerk or toolroom or toolcrib clerk,were various types of gloves. With some exceptions nothere applicable (for example, when authorized by asupervisor)," it was and is Respondent's policy to chargefemale employees for at least some such gloves. It wasMartin's duty as toolroom clerk to observe this policy, byeither collecting cash or obtaining a signed charge orpayroll deduction slip from employees to whom suchgloves (or other work supplies and tools) were issued byhim. Thus, Martin's job as toolroom clerk involved notonly efficiency on his part, but was a position of trust,since to a degree the integrity of Respondent's supplysystem was dependent upon his honesty and adherence toCompany policy and rules in its supply administration.According to Martin's own testimony:On September the 8th [, 1967], at break time, at 2:00o'clock break, Edna Babb, a girl that takes the samebreak that I [Martin] do, she came up to me and askedme if I had a pair of gloves that she could use. She wasseparating rollers outside the tool room. I told her yes.At the end of break time she went back to the toolroom with me and I got the pair of gloves and gavethem to her, and she asked me how much they wereand I told her to take them and use them, and that wasall that was done. . . . Around 3:15 Mr. McKenzie[Martin's supervisor] came to the tool room and askedme could he see my ticket book. I showed it to him andhe wanted to see the money box. I showed it to him. Isaid, "Mr. McKenzie, what's wrong?" He said, "I'll letyou know later." Around 3:30 he called me, he said,"On your way home stop by Mr. [Personnel Manager]Black's office." On the way home I did. When I wentinMr. Black's office he had a written statement, signedthey would receive a wage increase if they refused to select the Union astheir bargaining representative,was withdrawn by General Counsel at thetrial"The allegation(Complaint No 1, par 5(h)) as added by paragraph 4(h)of July 25, 1968, amendment)that during the first week of September1967,Respondent'sForemanGooch threatened an employee withdischarge unless ceasing support of or activity on behalf of the Union, waswithdrawn by General Counsel at the trial"Complaint No I, par 6."The instances of receipt of gloves or tools without charge testified to byGeneral Counsel witnesses Polly Goodman and Toni Pulley clearly fall inthis category EMERSON ELECTRIC COMPANY83by Edna Babb, of me giving her the gloves and heroffering to pay for them, and he told me, he said,"Ralph [Martin]," he said, "Mr. McKenzie is sittinghere and he said that you know the tools in the toolroom that you are supposed to charge for and the onesthat you are not", and said, "we are going to give youa three day suspension pending discharge." He said,"After three days you can come back and talk to Mr.Johnson, the Plant Manager."PersonnelManager Black subsequently notifiedMartinthat "they had talked it over and that I [Martin] wasbeing discharged."At the trial, as before his superiors at the plant, Martinfreelyconceded that he should have charged theestablished price of 83 cents for the new goatskin gloveshe gave Babb for nothing. His explanation at the trial -as previously to his plant superiors- for his action ingiving gloves to Babb was simply, "I don't know how Idid it. She just asked for a pair of gloves that she coulduse . . . she showed me how nasty her hands was. Theyhad grease all over them, and smoke. They had a fire outthere over the week end and that's what she was doing,separating the good rollers [used in motors] from the onesthat had been burned brad, and that's what she wantedwith the gloves, she told me." On cross-examination,Martin conceded that Babb, whom he knew outside of theplant, had offered to pay him for the gloves, with moneyactually in her hand for that purpose:She [Babb] asked me [Martin] how much the gloveswas. She had the money in her hand and I told her totake the gloves and use them and that's all that wassaid. She walked away from the window. . . . I don'tknow [why I didn't take the money], I just - she askedme at break time if she could use the gloves. I don'tknow what I had in my mind when I let her have thegloves. She had the money in her hand to pay, and sheasked, "How much are they?" and I said, "Take themand use them."In contradistinction to his foregoing testimony at the trial,however, it is noted that at a hearing held beforeExaminerHallieRichardsonattheDepartment ofEconomic Security,Bowling Green,Kentucky, on October5and 19, 1967, Martin swore that he did not knowwhether or not Babb offered to pay for the gloves, andalso that Babb didnotoffer to pay for them."Respondent'switnessandProductionControlSupervisorMcKenzie testified that he checked Martin'stoolroom receipts for gloves issued on September 8(finding none) at the request of Personnel Manager Black,to whom Martin'saction in issuing gloves free to Babbhad been reported by General Foreman Taylor, to whomin turn it had been reported by "A" shift SubforemanSavage.Since,according toMcKenzie's testimony,Respondent maintained no inventory of stock of gloves onhand in the toolroom and there was no audit of Martin'saccounts, it is apparent that reliance was placed upon thetoolroomclerk'shonestandotherwiseproperadministration of these supplies.McKenzie testified-consistently withMartin's testimony- that Martin hadno authority as toolroom attendant to give away supplieswithout charge, but was required to collect cash or obtaina signed receipt for supplies issued, and accurately torecord the distribution of all property under his control.The testimony of Respondent's PersonnelManagerBlack indicates that it was he who-after ascertaining all"Resp Exh. 1.of the facts and giving Martin the opportunity ofexplanation- made the ultimate decision to dismissMartin for his described supply administration infractionin issuingnonexpendable gloves to Babb on September 8freeof charge. Black denied any directly comparableincident, involving a supply room clerk's giving away ofcompany property even of small value, in Black's 7 or 8years at the plant; but that in every prior instance ofdishonesty (perhaps a half-dozen), such as falsification ofproductionrecords,by employees at the plant theemployees involved had invariably been discharged eventhough itwas afirst offense. As explained by Black:". . . this former employee [Martin], at the time he wasin the tool crib, was entrusted with quite a bit ofmaterial.And I don't believe it's eighty-three centswe're talking about. I think it's a matter of theprinciple that this man had access to this other materialand that there could have been hundreds or thousandsof dollars of material given away without any readycheck being made on it. It was a lack of trust orresponsibilitytheremore than it was eighty-threecents."Asked why Martin could not have been transferred toother duty rather than dismissed, Black explained:"I believe that the only job that James Ralph Martinhad held prior to going into the tool crib was on aproduction job. Now, on a production job a operator isrequired to keep the number of pieces of material thatthey produce during the day. And if a man will bedishonestin the tool crib then there's reason to believehe may be dishonest in turningin hisproduction card.Therefore we didn't feel like we would have a place forhim even in production. . . . There were direct laborjobs.22However, with the seniority program we have,I'm not sure whether we were even hiring very manypeople at that time, but I don't feel like that we wouldwant to take the chance on any of these other jobs....We knew this had happened once in a position ofresponsibility.And we didn't want it to happen again,sir.11With regard to Martin's union activity, althoughMartin's testimony indicates he engaged therein toRespondent'sknowledgeinconnectionwiththeunsuccessful1966unionizationcampaign-notwithstanding which he was promoted in job and raisedin pay- and possibly to a lesser extent in the 1967campaign, there is no persuasive proof that hisparticipation in the 1967 campaign, whether outside of orinside the plant, was known to Respondent; much less thatitwas in any way extraordinary, unusual, or such as tomake Martin, as distinguished from other avowed Unionsympathizers, a marked man on that account. Martintestifiedthathe did not hand out Union cards onCompany time, and in his 1967 testimony before theKentucky Department of Economic Security23 he sworethat he never passed Union cards out. The testimony ofGeneralCounsel'srebuttalwitness,LewisMathews,corroborating that ofMartin, establishes that on theoccasion in August 1967, referred to above in anotherconnection,whenMartinwas reported for having adiscussion with him in the plant, it was not union matters"Presumably at substantially lower pay than Martin was receivingThere is no evidence that Martin at any time displayed any interest in anysuch job,nor that after his dismissal he ever applied for employment ofany sort with Respondent"Resp Exh 1. 9 4DECISIONS OFNATIONALLABOR RELATIONS BOARDthey spoke about but balinghay. Thereis every indicationin the record that, unlike Martin, numerous Russellvilleemployees were open and avowed Union activists;with noevidence that any of them has been discharged or in anyway the object of discrimination or recrimination on thataccount.Martin himself testified that at the time of hisdischarge his wife, sister(Ruth McGuire),and brother, all"active in the Union,"were working at the plant and thatthey are still working there.In this aspect of the matter,when Jureka and McKenzie spoke to Martin regarding hisAugust conversational peregrinations in the plant, Martinspontaneously pointed out to them-as he had on prioroccasions-that he was not only not organizing for theUnion but that he was not even affiliated with it.Jurekaand McKenzie deniedany contraryknowledge.The sameistrue for PersonnelManager Black,who, it will berecalled,readilyagreedwithMartin'ssisterRuthMcGuire that Martin was not active for the Union, whenMrs.McGuire visited him in late August.The long andshort of it is, that whether or not Martin was active onbehalf of,affiliatedwith, or even interested in the Union1967 organizational campaign,ithas not been establishedby substantial credible evidence that Respondent possessedknowledge thereof.More fundamentally,however,even if Respondentknew of or suspected Martin's involvement in the 1967unionization attempt, the substantial credible evidencefails to establish that he was dismissed for that reason. Onthe contrary,the evidence shows that he was fired becausehemisused his trust-atany rate in Respondent'sopinion-inhisadministration of the toolroom byissuingnonexpendableproperty ofRespondent to anemployee free of charge,inviolation of Respondent'sexpress rulesto the contraryknown to him.It is not for aTrialExaminer of the Board to pass upon thereasonableness of Respondent'spersonnel policies as tothe level of honestyor efficiencyrequired of its employees,in the absence of evidencethat theywere discriminatorilypromulgated or applied.There is a total absence of suchevidence here.Under these circumstances,inquiry as towhether or not Respondent was justified in dismissingMartin for the indicated infraction,which some mayregard as trifling,is irrelevant.The Actdoes not requireemployers to be compassionate toward employees. Itmerely requires them to do whatthe Act saysthey mustdo and to refrain from doing whatthe Act saysthey mustnot do.N.L.R.B.v.WatermanS.S.Corp.,309 U.S.206, 218-219;N.L.R.B. v.Ogle Protection Service, Inc.,375 F.2d 497, 505-507 (C.A. 6), cert.denied389 U.S. 843;N.L.R.B.v.Redwing Carriers,Inc.,284 F.2d 397 (C.A.5);DieckbraderExpress,Inc.,168NLRB No. 113;Kayser-RothHosieryCo., Inc.,166NLRB No. 56;Lindsey's,156 NLRB 1114;Guyan Machinery Company,155 NLRB 591.Under the circumstances, and entirely apart from anysympathy or understanding for the possible plight in whichMr.Martin found himself because of his perhapscharitablymotivated violation of his employer's supplyadministration requirements,I am constrained to find thatithas not been established by a fair preponderance ofsubstantial credible evidence that Respondent's dischargeof Martin on September 8, 1967, was because of his unionmembership, affiliation,sympathy,or activity, or todiscourage union membership."Complaint No.1,pars. 5(c)(Iii), (iv), (v), and (vi)3.October 1967a.September-October, 1967: Robertson v. WebbIt is alleged=" that during September or October 1967,Respondent through its Foreman Robertson created theimpression that its employees'union activities were undersurveillance by telling an employee that he knew unionrepresentatives had been to the employee's home; thatemployees would be discharged for their union activities;and that Respondent was stockpiling motors in a busterminal which it had acquired so that some employeescould be discharged in the event of unionization of itsplant.Regarding the foregoing,GeneralCounselwitnessLloyd Webb, who worked for Respondent from 1964 untilhe quit at the beginning of December 1967, testified thataround October 1967, he was visited at his home byUnion Organizer Betty Heiby and fellow-employee LucilleAustin.About 2 weeks thereafter,Webb was visitingRespondent's Assistant Foreman Robertson at the latter'shome.Webb is Robertson's stepfather-in-law.On theoccasionofthisvisit,accordingtoWebb,hisstepson-in-lawRobertson told him that Robertson'ssupervisor,Foreman "Lee Friedel was very muchdisturbed, and I [Webb] asked him [Robertson] why, andhe said,`Over the Union.'He saidthat they knew thatthey had been coming to my house, and said he [and LeeFriedel] knew it and there was other people that knew it. .He [Robertson] said theywas goingto have to get ridof some of the best workers on account of it, and they hadbought a plant - he told me they had bought a busterminal and was filling it with motors in case that they[i.e., theUnion] did come in they could lay off part ofthem.... Lucille Austin's name was[mentioned as] ....one of them that was going to have to be fired herself,that'swhat he told me." On cross-examination, Webb,after refreshment of his memory from a pretrial affidavitfurnished to a Board agent, added that on the describedoccasion Robertson also told him that he (Robertson) hadseen "the Union,meaningMrs. Heiby and Lucille Austin,visit [me] at [my] home."Robertson'sresponsumto these accusations was ineffect a flatdenial.According to Robertson, the onlyconversationhe had with Webb concerning the Union wasabout 2 weeks before Christmas 1967, when according tohim (but not according to Webb, who swore he quit onDecember 2) Webb was still employed at the plant, atwhich time Webb asked Robertson his opinion of "what I[Robertson] thought would happen when they had theelection. . .the union. . .or . . . the company . . . . Itold Lloyd [Webb] I didn't think they [the Union] wouldwin . . . Lloyd [Webb] led me to believe that he was onthe company's side. He didn't seem to think much of theunion or that the union had a chance either." Asked howhegetsalongwithhisstepfather-in-law(Webb),Robertson replied that he does and that "I don't see hima lot. I guessthat'sgetting along."When Webb wasasked what he was doing at Robertson's home on theoccasion in question,his reply was,"It so happens thatmy wife's daughter married him"; when asked whether hesawmuch of his stepson-in-law(Robertson),Webbresponded, "When he wanted something, yes . . . . afavor."There is thus presented a direct clash of testimony,requiringcredibilityresolution.As between the twoaccounts described,comparing testimonial demeanor of EMERSON ELECTRIC COMPANYthewitnessesasobserved by me at the trial, andconsidering the unlikelihood of a man of Webb's typefabricating such a story out of the whole cloth, as well asthe fact that what is thus ascribed to Robertson by Webbbears a resemblance in certain respects to what wascredibly ascribed to him by General Counsel witness IdaHarris withoutdenialby Robertson, as described above,there resulted in my mind a testimonial preference forWebb's version, which I accordingly credit. It is thereforefound that the foregoing allegations of the complaint hereunder immediate consideration have been satisfactorilyestablished.b. Late October 1967;" Tatich v. HarrisIt is alleged3ethat in late October 1967, Respondent'ssupervisor,agent and Plant Engineer Tatich told anemployee that if the employees selected the Union as theirbargaining representative theRussellvilleplantwouldclose down.General Counsel witness Ida Harris, an employee ofRespondent, testified that while working in the companyof Tatich on Respondent's float in the 1967 RussellvilleAnnual Tobacco Festival,in lateOctober of that year, sheasked him"how he [Tatich]thought the Union was doingthis year, and he said he didn't think they was doing toogood,and he said if the Union should come in the plantwould probably have to move out like the one in St. Louisdid."According toMrs.Harris, at this time she wasunaffiliated with the Union; and, although she was at thetime personally unaware of Tatich's precise status, sheknew he had an office and desk in the plant and worestreet clothes (as distinguished from a work uniform)there.Tatich's testimony regarding the foregoing was, in theframe of reference of my close observation of hisdemeanor,eninentlyunsatisfactory.Hisinitialstatement that he could not "recall" such a conversationwas followed by a statement that "I knew I didn't sayanything like that," which was in turn succeeded byanother statement that "I can't recall this because thisisa fun project. And normally you don't talk aboutwork . . . That's the point. I can't recall talking aboutany union business." He then again said, "I know Ididn'tmake a statement like that. . . Well, what I'mgetting at, I've been in this business, in supervision solong I wouldn't make a statement like that." Finally,asked directly what was said by him or Mrs. Harris, hereplied,"Well, I can't recall any union conversationor any statement that I made to her. . . At that time Idon't recall any union conversation."Faced with the necessity for choosing between thedescribed two witnesses, whose demeanor I observed,Ihave little hesitancy in preferringMrs.Harris,whoIdo not believe fabricated her testimony. By way ofcontrast to her clear and credible account, I could notavoid the impression that the version adduced to meether testimony was either the result of bona fide lack ofrecall or was hedged and evasive. It is, of course, clearthatcoercion can take place while working on anemployer's float as well as in his factory. I find that the"The allegation(Complaint No 1, par 5(c)(vii))that in mid-October1967,Respondent'sForeman Robertson threatened that the Russellvilleplantwould close if the employees selected the Union as bargainingrepresentative,was withdrawn by General Counsel at the trial."Complaint No.1, par. 5(dXi).85allegationhereunderconsiderationhasbeensatisfactorily established.c.October31, 1967:Surveillanceby FriedelRespondent'sGeneralForeman Friedel is accused27of committing surveillance over Respondent's employees'protected concerted activities on October 31, 1967.Credited testimony28 establishes that on the morningof October 31, 1967, Union organizer Betty Heiby andRespondent's employee Lucille Austin visited the homeof Lloyd Webb, who was at that time in Respondent'semploy, in order to solicit him to affiliate with the Union.In driving to Webb's home, Heiby and Austin passed thehome of Respondent's General Night Foreman Friedel,who lives about four houses away from Webb on theother side of the street. As they passed Friedel's home,they observed him standing or sitting29 on the steps.According to Austin, after they parked the car and wentup the steps of Webb's house, Friedel was observed tobe standing on his (own) lawn, at a distance ofapproximately 110 feet,30 on the other side of the street,"behind a little small tree" which Austin described asperhaps 10 feet tall and 6 inches in diameter; and whenthey emerged from Webb's house 45 minutes later Friedelwas still there and waved to them as they went by.Conceding that he saw Heiby and Austin drive by hishome as described, while he was seated on his own porch,and park and enter Webb's house, Friedel denies that hethereafter left his porch to go behind a tree or otherwiseto observeWebb's house, or that he saw them leave.According to Friedel, although he knew Austin since sheworked on his shift ("B" or night shift), he had neverseen and did not know who Heiby was at the time, anddid not convey to anybody at the plant that he had seenthem visitWebb. To the extent of inconsistency, I creditFriedel's version.On these facts, I find that Respondent did not engageinsurveillanceoveremployees'protectedconcertedactivities in violation of the Act. On the occasion inquestion,Friedelwas on the porch of his own home,where he of course had the right to be. There is nosuggestionthat he was aware that Heiby or Austin wouldbe visitingWebb; Friedel was at the time totally ignorantof who Heiby was; there is a total absence of anyindication that at any time Friedel had any awareness ofthe purpose of the visit to Webb's home or of who wasthere being visited; and at no time - even under Austin'sversion involving the "small tree" on the lawn - didFriedelattempttoconcealhispresence,attheconsiderabledistancewherehewas.This is notsurveillance.Friedel was where he had the right to be,and he saw what he did presumably only because hehappened to be there. The Act does not require employers'supervisors relaxing on the porches of their homes toretreat indoors under the described circumstances; nor27Complamt No 1, par 5(g), as amended August 6, 1968281.e , of General Counsel witnesses Austin and Webb, and of Respondent'switnessFnedel."General CounselwitnessAustin first said one, then the other,.According to General Counsel witness LloydWebb, the distancebetween hishouse andthatof Friedel is about 500 feet, apparently witha road("BriggsAddition") separating the two houses, which, as alreadystated,are on opposite sides of the street Respondent's witness Friedelestimates the distancebetween the two houses at 525-600 feet 86DECISIONSOF NATIONALLABOR RELATIONS BOARDtomake an affirmative attempt to avoid seeing what isthere.314. November 196732a.November 16,1967: Johnson v.Austin, Goodman, & HargroveItisalleged33thataroundNovember 16, 1967,RespondentthroughitsPlantManagerJohnsonthreatened employees with discharge because of their"union activity."GeneralCounselwitnessesLucilleAustin,PollyGoodman, and Vera Hargrove testified that on the eveningof November 16, 1967 they were individually called tothewinding room office, where, in the presence ofPersonnelManager Black and Assistant Foreman Adler,PlantManager Johnson informed them that he hadreceived various complaints against them for solicitingon behalf of the Union on company time, and that, aftercalling to their attention his August 21 remarks to theemployees on the subject of such solicitation, he warnedthem of discharge in the event of further complaints.According to the testimony of all three, Johnson clearlyindicated that his stricturewas limited to soliciting"on Company time." Austin testified that PersonnelManagerBlack expressly agreed with her that she waswithin her rights in soliciting on her own (lunch, supper,and break) time. All three denied solicitation on companytime.Creditedtestimonyof Respondent's Assistant ForemanAdler,PersonnelManager Black, andPlantManagerJohnson establishesthat just prior to the describedoccasioninNovember 1967,Adlerhadreceivedcomplaintsfrom employeeswhom he named(stockboysLouis Lamb and Danny SmithafainstPollyGoodmanand ReginaCasepeer or Casebierfor "harassing themand trying to get themto sign a unioncard. . . .duringworking hours at the plant"while actuallyat work; coilwinder Dot CappsagainstLucilleAustin for "trying toget them to sign a unioncard ... during working hoursi... during the time that they were on the job. . . . She[Capps]came to mesort of mad.Said she was gettingtired of it ...beingbotheredabout signinga blank-blankunion cardevery timeIgo around her machine"; andliln view of the finding here made and the dismissal upon the meritsof this allegation of the complaint, Respondent's motion (upon whichdecision was reserved at the trial) to dismiss this allegation as barredby Sec 10(b) of the Act, is dismissed as academic32Allegations(Complaint No.1,pars. 5(e)(ui), as added by amendmentof July 25, 1968, and 5(e)(u)9 that Respondent's Supervisor Adler aroundNovember 7, 1967, created the impression of surveillance over employees'union activities by telling an employee that he had seen him talking to aunion organizer, and that in mid-November Adler forbade employees fromconversing and moving about together so as unlawfully to prevent unionsolicitation on company property, were withdrawn at the trial by GeneralCounsel33Complamt No. 1,par 5(a)(v)"Adler laterexplained that no action was taken against Casebier since"She was just withPolly [Goodman] They wereactually accusing Polly ""While not alleged in the pleadings,some evidence was adduced in anapparent attempt to demonstrate that Respondent did not enforce itsproscriptions against worktime solicitation evenhandedly.Thus,employeePolly Goodman spoke of a1967 Christmas partyor small get-together ofthe employees on her line,for whicha spot collection was made from herby Adler allegedlyduring worktime,she having been absentthe day beforewhen it had been discussed;and employee Ida Harris spoke of her peddlingof cosmetics for a period of perhaps a year and a half"atbreak and lunchtime,or suppertime,whichever"(Emphasis supplied.)It is noted thatHarris' activity was not duringCompany orworktime,and it would seemCarolynHinson against Vera Hargrove for asking her"two or three times during the time they were working onthe line to sign a union card").These employees askedAdler "how they could go about getting these people[Goodman, Austin, and Hargrove] off of their backs ... Itold them that I couldn't go right up and tell them to stopitand smack their hands. But I'd take them to thepersonneldepartment . . . ," and he did. Adler took thecomplaining employees (Lamb, Smith, and Capps) toPersonnelManager Black,to whom inAdler's presence(except in the case of Capps, when Adler was not there)they repeated their complaints.Written statements wereprocured from the complaining employees by PersonnelManager Black, who reported the situation to PlantManager Johnson with the recommendation that "we dosomethingaboutit."Inconsequenceofthisrecommendation,thethreeoffendingemployees-Austin, Goodman, and Hargrove - were called to meetwithPlantManager Johnson and Personnel ManagerBlack (both of whom appeared at the night shift for theoccasion), as well as Adler, on or about November 16,1967, and after being told about the complaints and thesigned statements attesting thereto,and reminded ofJohnson's August 21 remarks on the subject of workingtime solicitation, were warned to refrain from further suchinfraction of Respondent's rules.On the basis of the foregoing and the record as awhole,itisapparent that Respondent had a reasonablebasis for believing that the three employees in question -Austin,Goodman, and Hargrove - had violated itslawful rules against solicitation on Company or workingtime.Under the circumstances, Respondent was justifiedincalling this infraction to the offending employees'attention at the time and in the manner thatitdid. Thisbeing the case,itwould be unwarranted to conclude, asalleged in the complaint,that its action constituted anunlawful threat of discharge for union activity. It isaccordingly found that the complaint allegation underdiscussionhas not beensustained.'absurd to regard the isolated instanceof a spot collection from one of asmall get-together of line employees(which one had been absent the daybefore when the matter was discussed)as justifying the opening of thesluice gates to wholesale union solicitation during paid working time Apotentially significant possibly disparate applicationof the no working-timesolicitation rule was hinted at in testimonyof employee Pulley, to theeffect that in the 1966 organizational campaign she spoketo fellowemployees"in favor of the company as muchas I possiblycould"duringworktime as well as breaktime, to the alleged knowledge of unnamedsupervisors;and that she continued this to anundescribedextent at the"beginning" of the 1967campaign,to the presumed awareness of herforeman(Nuyt)who did nothing about it, and alsothat after earlyFebruaryof 1968, "ELE" (EmersonLoyalEmployeesClub, antiunion)button-wearing employee Kay Pendleton was permitted to speak to her andthey"just discussed who was promotingthe ELE cluband, other than thatitwas just general conversation about her [Pendleton's] injury " Pulleyfurther testified in general termsthat "ELE"button-wearers"asked otherpeople to wear them..Iguesseverychance they got . . Duringbreaks and working time,too"; but she conceded that she "could notswear"that she "ever observe[d] a supervisor or foreman see this takingplace."Allcircumstances considered, upon the record as a whole,including the presumablefacility- in a factorypopulation of 1,000employees-with which substantial factual proof could have been adducedalong these lines to make a substantial credible showingof trulydisparateapplication of the rule,Iam loath toacceptand base firm findings andconclusions upon such meager and evanescent generalities It is accordinglyconcluded that - even though not pleadedand fairlylitigated- disparateapplication of Respondent'sno worktime-solicitation rule has not beenestablished by that substantial credible evidence which the lawrequiresCfMason & Hanger-SilasMason Co., Inc v N L R B, 405F.2d I (C.A5) EMERSON ELECTRICCOMPANYb.November 17, 1967: Adler v. GoodmanItisalleged" that aroundNovember 17, 1967,Respondent's Supervisor Adler created the impression ofsurveillance over its employees' union activities by sayingto an employee that he (Adler) had been told whom towatch and that any time he saw an employee talking toother employees "for any length of time" it was to beassumed that the employee was talking about the union.Employee Polly Goodman testified that she was in thewinding room office on November 17, 1967 since (as shetestified) "I put in for a transfer to another job and askedif I could not take that job,being aswhat happened thenight before. . . . I told him [Adler] that after what hadhappened, the night before, I didn't feel like, you know,going and working on a different job [sic], and he saidwell, he would have to check with the general foreman,which is Lee Friedel, and see. He said he'd rather I'd staythere and work for him, even though what had happenedthe night before. I told him that I knew he had beenwatchingme in the past couple of days, back in myworking area, and he said, `We are told who to watch.' Itold him, I said, `Well, I don't care,' that I was still goingto work for the Union, and he says, `You mean after wetold you last night that you were out on a limb you arestillgoingto work for them?' and I told him yes. He toldme that I was supposed to stay at my working area, and Itold him I didn't think it was fair. He says, `Well, Polly,any time we see you talking to another employee we areto assume that you are talking about the Union."'Adler's version of this incident is that on November 17,following the session with Plant Manager Johnson on thepreviousevening(describedabove),PollyGoodmanentered his office crying and asking for a transfer toanother unit. Adler told her she could do so, although heinvitedher to stay. Asked then (at the trial) byRespondent's counsel whether "anything [was] said aboutthe union ... or the meeting of the night before," Alder'sresponse was, "To the best of my knowledge there wasn'tmuch talk about that." Asked thereupon, also byRespondent's counsel on direct examination, "what talk, ifany, happened? What was said," Adler's response was, "Idon't remember." Thereafter, however, in response to anumber of leading-type questions, Adler denied makingremarks of the nature attributed to him by Goodman.Asked, still on direct examination, "Did you bring up thesubjectof the union," his answer was, "Not to myknowledge"; asked whether Goodman brought it up, heanswered, "I don't even remember talking about the unionin that particularmeeting."All thingsconsidered,comparing testimonial demeanorand giving it the weight I believe it deserves within themodule of the case as a whole - including Goodman'sadmitted presence in Adler's office at an apparentlydistressing scene following what to Goodman must havebeen the unnerving events of the night before,involving aformal confrontation with the plantmanager onthis verysubject, and her admitted object in going to Adler's officethe next day to obtain a transfer - I have no difficulty increditingGoodman'sversionofwhatoccurred,particularly in view of Adler's purportedly hazy memory.Crediting Goodman's version,however, still leaves me lessthan satisfied that in the context of what had gone before- that is, Goodman's apparent infractions ofRespondent'sproscriptionsagainstsolicitationduring"Complaint No1,par 5(e)(i)87working time - Adler's action constituted an unlawfulinterference with Goodman's or employees' organizationalorotherprotectedrights.Undertheexistingcircumstances,itwouldhavebeenunnaturalforRespondent to do other than keep Goodman underobservationforpossiblefurtherinfractions-management's prerogatives in the prevailing situation.(Goodman herself admitted on cross-examination that she"talkedabout the union during working hours.")Employer awareness of union activity does not equatewith surveillance, nor does a statement of awarenessequatewithcreating the impression of surveillance.Stewart & Stevenson Services, Inc.,164 NLRB No. 100,fn. 2;Davis Cabinet Company,150 NLRB 182, 188-189.It isaccordingly found that the allegation in question hasnot been sustained.5. January 1968a. January1968:Robertsonv.TooleyItisalleged" that in January 1968, Respondent'sForeman Robertson created the impression of surveillanceof its employees' union activities by telling an employeethat his and other employees' visits to a Union organizerwere being watched; and that Robertson promised benefitsto the employee if he ceased supporting and assisting theUnion.Regarding the foregoing, Respondent's former "B"(night) shift employee James Tooley (Tulley) testified thaton various occasions from November 1967 to January,1968,Respondent's Foreman Robertson cautioned himabout visiting Union Organizer Heiby at her headquartersat a local motel - in Tooley's word style, Robertson toldhim at the plant, "You ought to be real careful, if youdon't you are going to get messed up going down there[i.e.,Town Motel]," and that Robertson "said they hadbeen watching the place. . . . They have been watchingand they know everybody that's going down there ... .He never said who they were. He just said, `They've beenwatching it.' He could have meant anyone, as far as thatgoes, but that's the impression he left. . . . I couldn't sayjust exactly how many, but I'd say four or five times....I can remember that many times."On cross-examination, Tooley was asked, "When he[Robertson] said they were watching the place did hemean the Emerson plant?" His response was, "That'swhat I said a while ago, I don't know but that was theimpressionhe left."Tooley then added that on oneoccasion at Robertson's house, apparently in preparationfor a hunt, characterized by Tooley as "the last time,"Robertson "told me if I would keep the Union quiet, bequiet, he could help me out a whole lot on making me asubforeman. That was what the whole deal was all aboutto start with."An amendment to the complaint was allowed followingTooley'sdescribed testimony so as to include thesubstance of Tooley's testimony as part of the complaint,comprising the allegations under immediate consideration.Tooley thereafter returned for cross-examination.At thattime he was asked to repeat what Robertson had allegedlytoldhim before the hunt. His response was, "He[Robertson] told me to be careful about going down to themotel, and watch what I said, because he was going to tryto help make me subforeman." Tooley conceded that he"ComplaintNo 1, pars 5(c)(viii)(A)and 5(c)(vih)(B), as added at thetrial 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad been sent home fromwork byRobertson for excessivedrinking,but claimed that it was Robertson who hadfurnished the liquor to him;according to Tooley, "I havewent home at my request"on that occasion,but he thenmodified this to say that Robertson"told me he'd rather Iwould go home.I told him I'd rather I didn't and he said,`Well, I believe you ought to go home,'so I went home."Foreman Robertson in effect totally disputed Tooley'sstatements,except that he admitted making a kiddingremark about "a revival meeting"on one occasion whenTooley sought to get off at midnight instead of workingovertime with other employees,although Robertson was"pretty sure he [Tooley]was talking about a unionmeeting," since it was common knowledge throughout theplant and town that union gatherings were being held;however, Robertson denied mentioning the Town Motel toTooley.And, although Robertson admitted going huntingand scouting with Tooley, according to Robertson the lasttime was in November,1967, and Robertson absolutelydenied saying anything to Tooley about a promotion if hestayed away from the union.Robertson also pointed outthat not only was there no subforeman in his department,but that he could not have recommended Tooley forpromotion anywhere in view of the fact that he had"written Jack [Tooley]up two times for drinking on thejob." Robertson denied furnishing liquor to Tooley or anyother employee on the job.It is apparent that this aspect of the case likewisepresentsmere issues of credibility. In the somewhatunsatisfactory state of the record in this immediateregard,with an absence of corroboration or contradictionon the direct issues by any witness other than Tooley andRobertson-although each indicated others were presentunder either version of the alleged incidents- I haveweighed as carefully as I can the overall testimonial andcommunicational level of the witnesses as observed, withlittle if anything else of aid.Upon that basis and therecord as a whole, I believe that substantial credibleevidencefairlypreponderates in favor of a finding, andaccordingly find, that Robertson did indeed by his wordstoTooley ihJanuary 1968,caution the latter againstgoing to visit the Town Motel, known to Robertson as thelocus of Union organizational activity and said by him tobeunderwatch,and convey the impression thatemployees'unionactivitieswere under Respondent'ssurveillance,thereby interferingwith,restraining,andcoercing employees in the exercise of their rights underthe Act, substantially as alleged." I further find, however,that Robertson's allegedpromise of benefits to Tooley forwithholding further support from the Union has not beenestablished by substantial credible evidence to have beenmade.In this regard,Ido not credit the testimony ofTooley and am satisfied by Robertson'sdenials and therelated reasons assigned by him to explain why he couldnot and would not have made such a promise,that it wasnot in fact made.""It will have been noted that Robertson's actions in this regard are akinto those which he previously had committed with respect to hisstepfather-in-lawWebb, as described above."This finding is made nothwithstanding the degree of doubt cast on thecredibility of Robertson(whose side,it is to be remembered,does not beartheburden of proof here)-by two female rebuttal witnesses (PollyGoodman and Ida Harris)who collaterally disputed Robertson's perhapsunderstandable denial that he introduced,partook in or offered alcoholicdrink in the plantb. January 26, 1968: Dudley v. BlackfordItisalleged°0thataroundJanuary26,1968,Respondent'sAssistantPersonnelManagerDudleythreatened new employees with discharge if they engagedin union activity and that he solicited them to report tohim on union activities of fellow employees.On the occasion in question, January 26, 1968,Respondent'sAssistantPersonnelManagerRichardDudley conducted his customary orientation of newemployees to two females - Sally Blackford and FrancesMandrell.According to Sally Blackford, testifying asGeneralCounsel'sonlywitness in support of theallegations under consideration,Dudley "asked Frances[Mandrell] if she knew there was a Union campaign goingon. I [Sally Blackford]knew there was one going on, buthe [Dudley] didn't ask me, and he told us that some of theolder girls had become dissatisfied..thattheyweretrying to get cards signed to get an election for the Union,and saidthat he was sure they did have enough cardssigned,but, no matter what we did, not to sign any more,that it would only make the Union stronger. He told us ifanyone mentionedthe Unionto us on company time, toreport it to the office and they would be dischargedimmediately. He said if they tried to discuss it with us, totell them that we didn't want the Union in, that we werenot interested in it and we didn't want to be bothered withit.... He continued talking about the girls trying to talkto us about the Union, and he said if they did talk to us,to come and report it to the office immediately, and hedidn'tmention Company time that time.""Notwithstanding the foregoing, on cross-examinationBlackford conceded that she had omitted from heraccount on direct examination that Dudley had told them"that if anyonethreatenedyou [i.e.,Blackford and/orMandrell], to try to get you to join the Union, which he[Dudley] did not think they would, you were to report itto the office immediately" (emphasis supplied).Assistant PersonnelManager Dudley'sversion of thisincident is that during this routine orientation of these twonew employees, he covered "the fact that the managementof Emerson Electric is against a labor union representingitspeople at the plant, and the growth we've had inRussellville,with the benefits, certainly were a record ofour own and we have made these decisions on our own,and that we could see no way that a labor union couldassist the people in the plant. I [Dudley] also told theladies [Blackford and Mandrell]that, after they started towork, that if anyone wanted to discuss Unionism ornon-Unionism with them, that we would prefer them tohandle this on their own time, that it was a companypolicy that this be discussed on their own time; that theywere being hired to perform a job, to learn how, and thatthiswas a company policy to handle anything like this,pro or con, on their own time. I told them that if, afterthey started to work, they were approached on this, that"Complaint No. 2, par.5(b)(i) and 5(b)(ii)."In view of(1)Blackford's immediately prior testimony that Dudleyspecified Union talk "on Company time" (Tr., p. 356), (2) inconsistencies,memory deficiencies,and other characteristics of Blackford'sgeneraltestimony,includingevaluationof her demeanor,and (3)contrarytestimony of Dudley and Mandrell,as described below, it is difficult forme to believe that Blackford could really remember with such accuracythatDudley"didn'tmention Company time that time" as she claims. Itherefore do not credit her statement to that effect,although,even if I didcredit it,Iwould still believe that in view of Dudley's earlier specificationlimiting his reporting request to union talk "on Company time" the shortlyfollowing statement was still within that context. EMERSON ELECTRIC COMPANYthey had every right to discuss it with their supervisor if itcame to a point where it bothered them, where theycouldn't do their job; if they did notdiscuss itwith theirsupervisor and wanted to come to personnel, they coulddo that, also." Dudley flatly denied stating that the newemployees shouldnot sign aunion card or to say they didnot wish to do so, or that anyone soliciting them to do sowould be discharged, or that if they valued their jobs withRespondent they would not sign a union card, or anythingon that order.Itwill be recalled that according to the testimony ofBlackford as well as that of Dudley, another newemployee in addition to Blackford was present throughoutthe incident in question. That employee, Mandrell, wasnot called as a witness by General Counsel, but wasproduced by Respondent. She (Mandrell) testified that onthe occasion described Dudley "told us [Mandrell andBlackford] . . . . what the company expected of us. Thatwe would be on production line. And we'd have a certainamount of time to make production. And he told us thebenefits that Emerson offered. And he said there was aunion trying to come in. And that we would probably becontacted in the bath room to sign a union card. But wedidn't have to sign one. And he said if we was pesteredmuch about it to report to personnel. And he said hedidn't think we would be bothered by it on company timebecause they knew the penalties." Mandrell flatly deniedthatDudley said anything "to the effect that if anyonesolicited you you were to report it to them and the personwould be immediately discharged" or "not to sign a unioncard" ("He said we didn't have to") or that "if you valuedyour job or if you wanted to stay employed at Emersonthatyoushouldnotsignaunioncard."Oncross-examinationMandrell added that Dudley had alsosaid "that we [Blackford and Mandrell] would probablybe contacted [to sign a union card]. That we could signone if we wanted to. And that, he left it up to us.""On the record presented, I have no hesitancy inpreferring and accepting Dudley's version, as in partcorroboratedbyMandrell,of the incident underconsideration. I believe and find that his instructions tothese new employees on the subject of reporting regardingUnion solicitation "on Companytime" (Blackford's owntestimony at one point) were not unlawful since thiscannot be said to have been other than a direction to newemployees to reportviolationsof the Company's lawfulworktime no-solicitation rule; and Dudley's accompanyingremark, in that context, concerning discharge, was clearlylimited to violation of that rule. I accordingly find theallegations under consideration not sustained.6. February 1968a.February 1, 1968: Boldin v. AustinItisalleged"thataroundFebruary1,1968,Respondent's Foreman Boldin interrogated an employeeabout the employee's union activities and also created theimpressionof surveillanceof its employee'sunionactivities by asking an employee for said employee's copyof a Union handbill.Respondent's employee Lucille Austin testified that onor about February 1, 1968, Foreman Boldin came to"Mandrell worean "ELE" button and handbilled against the Unionduring the election campaign."Complaint No. 2, pars. 5(c)(i)(A) and 5(c)(iXB)89Austin's work station and asked her, "`Lucille, do youhave a handbill of the Union, Union handbill,' and I[Austin] said, `Yes,' and he [Boldin] said, `I would like tohave it.' I said, `Well, I can't give it to you because I havebeen told not to solicit on Company time.' I said, `I knowmy rights and everything,' and I said, `I'd rather not sayanything to you, or anything.' So, he said, `Lucille, whatcan the Union do for you?' And I said, `Dude, I'd rathernot say anything right now,' said, `I'd rather wait and talkto you later."' On cross-examination, Austin concededthat, prior to this time, she had been wearing a Unionbutton since November, 1967 and had been making nosecret of the fact that she was supporting the Union andthat in fact on that very day, prior to her describedconversationwith Boldin, she had been handbilling infrontof the plant "in plain sight of everybody whohappened to come along."44On these facts, crediting Austin's testimony, it is foundthat under the described circumstances Boldin's requestfor a copy of the handbill which Austin had been publiclydistributing in plain sight of all- and which Boldinhimself could readily have obtained from her outside ofthe plant- did not constitute coercive interrogation orcreation of the impression of surveillance in interferencewith, restraint, or coercion of employee rights so as toviolate the Act.b.February 6, 1968: Nuyt v. PulleyItisalleged"thataroundFebruary6,1968,Respondent's Foreman Nuyt interrogated and threatenedan employee with discharge in relation to union activities.The testimony of Respondent's "A" shift (day, 7a.m.-3:30 p.m.) employee Toni Pulley indicates that, afterhavingbeenopposed to the union previously, sheapparently underwent a change of heart in January 1968,and commenced to participate in Union affairs andactivities.According toMrs.Pulley's testimony, onFebruary 6, 1968, she reported to work at 5 a.m., andaround 6:30 or 7 a.m. noticed that her Foreman Nuyt,withAssistantPlantManagerKoester and anotherindividual (Taylor) were "standing at the back of thedepartment where I worked, behind some boxes, and theywere observing me, they were watching me and talking,and they stayed back there for a pretty good while ... .pretty much until I went to break, which was about 9:15."Later that day,Mrs.Pulley,who had worked forRespondent four and a half years, was called to ForemanNuyt's office, where:"The first thing he [Nuyt] said to me [Pulley] when Igot in there was that he had no complaints about myjob, that the quality and the quantity were good, but hefelt that my attitude and my personality had changed,and he wanted to know the reasons why. I told him thatIdidn't understand what he meant, and he said, `Well,'he said, `has anybody - ' said, `has the Company doneanything to you,' and I said, `no, sir.' He said, `has anyof the girls you work with done anything to you,' and Isaid, `no, they haven't.' So, he said that it had beennoticed that there were several people coming by mymachine and talking with meduring working hours,andhe wanted to know what they were talking about. I toldhim that namely they were talking about my husbandand the fact that he had recently passed away, and they"Boldin denied ever askinganybody fora handbill."Complaint No 2, pars. 5(d)(i) and5(d)(ii) 90DECISIONSOF NATIONALLABOR RELATIONS BOARDwere expressing their sympathy, some of them, andothers were interested in buying some of his shop tools.He asked me, six times, was that all I talked about, andI said, `Yes, sir, that's all I talked about.' Then he wenton and asked me what was wrong,and he said that hedidn't think I was happy in my job, and I told him thatIwas happy with it, that I hadn't no complaints aboutit,andhe said, well, he couldn't understand why myattitude had changed about it. He said there was a timewhen I talked about my job and showed a lot of interestin it,and he was concerned because, he said, that I hada lack of interest in my job, and he said if there wasanything that he or Emerson Electric could do for meor to help me, that they would be glad to do it. I toldhim that I had not lost interest in my job, that I wasstillas interested in it as I ever was and I still needed itas badly as I ever did. So, he asked me several moretimes what was wrong, and then he told me that WaltTaylor ahd Harold Koester - I asked him whatbrought all this on and he said, `Walt Taylor andHarold Koester have been observing you,' said, `theyare watching you,' and he said, `I'll have to tell you thatyou are not allowed to talk to anyoneduring workinghours,'and he named the inspectors and, in particular, amaintenance man whose name was C. R. Boley, and nogirls off of any other line. As a matter of fact, I wasn'tsupposedto talk to anybody, and if anybody stopped atmy machine, that I was to tell them that Glenn [Nuyt]said that I was not allowed to talk to anybody, and hesaid if I did not do this, if I had to be reprimandedagain,the consequences could be serious because, thathe would have to take drastic action, and he said helikedme, he liked my work and he'd hate to see melosemy job. Then he told me to go back to mymachine." (Emphasis supplied).Foreman Nuyt's account of this episode was that on theoccasion in question:Icalled Toni [Pulley] up to the office to talk to her,and what I said to her, I was wanting to know if shehad a problem or what was wrong. She didn't seem asfriendly as she used to be. It seemed like something wason her mind. She used to come in and say goodmorning to me, and all, and it got to the point whereshe couldn't say good morning or nothing, and I calledher up to find out what the problem was, if there wasanything we could do, if we had hurt her feelings... .She said, no, there wasn't nothing wrong, that she washappy and we never hurt her feelings. I asked her if shewas sure and she said, "Yes, I'm sure." . . . After Italked to her a little more about it, was there anythingwrong or anything we could do, or what did we do orhad we done anything to hurt her feelings, then Ibrought up the subject that I had noticed that fromtime to time there was men from - employees fromother sections coming through and talking to her, and Iasked her if she would ask these people to move on soitwoundn'traisean embarrassing situation, so itwouldn'tembarrass her and cause a bad taste ineverybody'smouth, because we didn't want peoplemoving in andout of thesection, talking to theemployees. She said, well, she wasn't aware of it, and Isaid that it was quite obvious these employees werecoming and talking to her, and I asked her if she wouldjustask them to move on, and then it wouldn'tembarrass anybody, and she said she would.Nuyt added that although he did not ask Pulley whatthese conversations were about,she volunteered that itwas "personal business." He denied telling Pulley that shecould not talk to anybody or threatening her withdischarge for talking while at work. Denying that he hadcalled Pulley in to warn her not to talk, or that he had sowarned her, Nuyt insisted that he "called her in because itseemed like there was somethingon her mind." Nuytdenied that Pulley was prohibited from talking with theotherwomen in her work group, apparently in theprevailing fashion in the plant. Nuyt testified that he wasunaware of any union activity on Pulley's part on the job("She went around, about doing her job"), that he neverhad any discussion with her on the subject of union, andthat he first became aware she was for the Union whenshe started to wear a Union button. Pulley testified, ondirect examination, that she first began wearing a Unionbutton "about sometime in February, maybe the earlypart of March [1968]. I'm not exactly sure."On the record thus presented, particularly in theabsence of evidence as to the nature, circumstances, andsubjectmatter (other than "personal" and pertaining toherlatehusband)oftheallegedvisitationsandconversations with her apparently while she was at work- evidence which Pulley and others could readily havesupplied- there would appear to be no basis other thansurmise and conjecture, for concluding that the purpose ofNuyt's talk with Pulley was other than as described byNuyt. It has repeatedly been pointed out that suchsurmise and conjecture are an impermissible basis forfindingsand conclusions governing this administrativeproceeding. It is accordingly found that the allegationsunderconsiderationhavenotbeenestablishedbysubstantial credible evidence as required.c.Early February 1968:surveillanceby BoldinIt is alleged" that in early February, 1968, Respondentthrough its Foreman Boldin engaged in surveillance overits employees' protected concerted activities.Credited proof' establishes that in connection with theattempt tounionizeRespondent'sRussellvilleplant,Union Organizer Betty Heiby in early September, 1967establishedand thereaftermaintained herRussellvilleheadquarters inRoom I of the Town Motel, one ofapproximately six motels or hotels in that place. Room lis an end room of the L-shaped motel near a sidewalk onFourth Street, with a window but not the door of theroom facing the street. The room had a small light,outside the door, invariably lit at night as well as themotel neon sign; additionally, there was a street light.Almost opposite the motel, but at a slight angle to theright of Room I and at a distance of about 110 feet was aPhillips 66 automobile service station, which figures inevents to be described." Around the period of time hereinvolved, that filling station closed around 9 p.m., with thelights turned off except for an inside light. Various,perhaps numerous, employees of Respondent visited Mrs.Heiby in Room 1 of the Town Motel, both during the dayand also, in the case of "B" or nightshift employees whose'Complaint No 2, par 5(c)(iv)"Testimony of GeneralCounsel witnessesHeiby, Austin, and Goodman,and of Respondent's witness Boldin."Accordingto therecollection of GeneralCounsel witnessHeiby (theunion organizer),the station was started in December, 1967, when it wouldremain open until around 1 l p in , changingto 9 p in around January1968.AccordingtoBoldin, although the station openedat 6 a.m , theclosing time depended upon traffic and was neither set nor atany timechanged. EMERSON ELECTRICCOMPANY91hours ended at midnight or even later in case of overtime,during the night. It is undisputed that Dudley Boldin, oneof Respondent's"B" (night)shift supervisors, owned orhad a substantial ownership interest in the Phillips 66service station opposite the motel, and that he regularlywent there after his work at Respondent's plant ended -i.e.,sometime after midnight. There is no doubt thatBoldin had the right to be there. The accusation is thatfrom that vantage point Boldin spied on the group in andaround Room l of the motel.Boldin,on the other hand,claims that he went to his service station in order to checkits receiptsand sales talliesas he had to do, and had theundoubted right to do, as an owner of the business. This,then, is the focus of the issue:- since there is nosuggestionthatBoldin did notpersonally havebona fidesubstantial ownership interest in the service station and nosuggestionthat he acquired that interest for the purpose ofspying upon his employer's employees' union activities,and since therefore he had every right to be there, did hespy upon those employees' union activities while he wasthere during the hours after midnight when his own worktour at the factory ended?On this specific point, General Counsel witness LucilleAustin (as previously indicated in various connections, anemployee of Respondent) testified: "Well, I would see him[Boldin] over there [in his Phillips 66 service station], inthe inside.He would be looking around, standingsometimes.Several times I've seen him looking towardthemotel.Sometimes it would be 1:00 andsometimes 1:30.Sometimeshe stayed longer andsometimes he didn't stay as long. . . . About an hoursometimes and sometimes less." According to employeePollyGoodman (also identified previously in variousconnections), on one occasion late in February at 3:30a.m. from the Town Motel she observed Boldin "came outof the servicestation, to get in histruck." The followingday Goodman went to the winding room office and toldher Foreman Boldin there "that I [Goodman] saw him[Boldin] last night, and he said, `Well, where did you seeme,' and I said, `Over at the service station.' I said, `Whatwere you doing there at that time of night,' and he said,`Oh,' said, `Iwas goingover my records.' "" According toGoodman, she thought she saw Boldin at his stationseveral times again that week.Asked-ondirectexamination- what she "observe[d] him doing,"Goodman's response was, "Well, he would - about twoor three times I saw him pull in over there, and he wouldgo inside and then maybe it would be an hour or so beforehe came out.Imean,I couldn't see what he was doing inthe service station.You can'tsee the insidethere."(Emphasis supplied.) According to Goodman, while sheand other employees were in motel Room I with Heiby,the drapes of that motel room "were closed." Goodmanestimated, concededly without actual knowledge, that thestreet lights would be sufficient to enable a person at theservice station to observe people entering and leavingRoom I of the motel; she conceded that after midnightthemotel itself was not well-lit, but dark. According toGoodman's testimony, her attention to Boldin was"The balanceof this conversation is consideredinfra,under date ofFebruary 16,since it also appears to be alleged in the complaint as anindependent violation that when Boldin thereupon asked Mrs. Goodmanwhere she was when she saw him, Boldin thereby committed unlawfulinterrogation.(The expression "appears to be alleged"isemployedbecause,in the absenceof specificdates and names of employees in thecomplaint,in certain instances,such as this, one cannotbe certain which ifany allegation or allegations of the complaint certain testimony is intendedto relate to )attracted when she heard the sound of his truck pullinginto his service station, whereupon she opened the motelroom drapes slightly and she "just watched . . . for awhile."Respondent's Assistant Foreman Boldin testified that,while working for Respondent in that capacity on thenightshift (approximately 2:30 p.m. to midnight, plusovertime; but even without overtime he as a supervisorwas unable to leave before 12:45 a.m.), he acquired apartnership interest in the service station in question onDecember 1, 1967 and held it until August 1, 1968. Heworked there regularly on Saturdays and Sundays, as wellas sometimes during the day and sometimes during thenight. He checked the station accounts three times a week,in a small office at the back of the station, partitioned offby concrete block walls and a door from the rest of thestation.The office light by which he worked wouldprobably not be visible outside of the office or on theoutside road, according to Boldin. He also sometimeschecked cash register tapes and figures on the cashregister in the front portion of the station. Boldin readilyconceded that he had heard - as seems, indeed, to havebeencommonknowledge- that the Union's"headquarters" were in Room 1 of the Town Motel andthat it was a matter of general knowledge around theplant that employees (although not which ones) werevisitingthere.He also testified that "I believe one nightthey was having something down there. I didn't pay anyattention to it.... Just saw a lot of activity over there asIpulled into the service station. It could have beenanything as far as I know ..Imean, you know.People. Traffic." He denied that he at any time watchedto see who was going in or coming out of Room I of themotel - he neither spied nor consciously avoided lookingin the direction of the motel.Upon the record presented, I find that General Counselhas failed to meet his burden of establishing by a fairpreponderance of substantial credible evidence that, asalleged,Respondent through its supervisor Boldin engagedin surveillanceover its employees' protected concertedactivities at the Town Motel in Russellville. As has beenindicated, there isno suggestionthatBoldin's proprietaryinterest in the service station across the road from themotel was other than legitimate, or that it was acquiredfor surveillance purposes, or that Respondent was in anyway associated therewith.Within that frame of reference,Boldinhad the right to be there. It has not beenestablished by a fair preponderance of substantial credibleevidence that Boldin utilized his service station as anobservationpostor for the purpose of spying uponemployees' union activities, or for any purpose other thanthe exercise of his legitimate business interests as hedescribed.Furthermore, it was a matter of extremelycommon knowledge in this small locality that the Union"headquarters" were in Mrs. Heiby's room at the TownMotel.Boldin's ownership of the service station across theroad was also unconcealed and well known. It might besaid that if the Union or employees felt thatBoldin'scoming to and from his own business was embarrassing orsuspicious,or regarded as a threat to the success of theunionizingeffort, it would have been a simple matter torelocateMrs. Heiby's room elsewhere at that or one ofthe other motels or hotels. Furthermore, there is nopersuasiveproof,asdistinguishedfrom speculativeconjecture, thatBoldin actually spied, although it iscertainly understandable that the employees supposed thathe did. It has not even been credibly established that therewas any human visual capability of making personal 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDidentifications at night at the distance and angles involvedunderthedescribedilluminationconditions.Theimpression is conveyed by at least some of the employeetestimony that those inside of Room 1 of the motel whowere cautiously peering out from behind the closelydraped windows there,were perhaps watching Boldinrather than that he was "watching" them.d. February 10,1968:Boldin v. GoodmanItisalleged" that around February 10, 1968,Respondent through its Foreman Boldin interrogated anemployee about the employee's union activities.Employee Polly Goodman testified that on February10, 1968,as she was passing by the winding room office,Foreman Boldin called her in and proceeded to ask her,"I want you to give me 14 reasons why anyone would befor a Union."According to Goodman,she replied that "I[Goodman] didn'tknow whether I could give him [Boldin]14 or not,right off, and he says, 'Well,convince me thatwe need a Union,' and I told him that I'd be wasting mytime because he couldn'tvote, anyway.He wanted toknow how we knew when we got enough cards signed....I said, 'If they signed up the year before,' I said, 'I thinkthey would still stay with what they did a year before.'Say, if someone voted a year before,I told him, hadsigned the card a year before then,I said, 'If they signedanother one this year,'I said,'I think they would stillstay.'. . .and he asked me what we told the people whenwe talked to them,and he wanted to know why I wasstickingmy neck out for the union....I said, 'Someonehas to.'.He asked me if they paid us anything forgetting cards signed....I told him no, that we hoped toget a good union in and that would be all we wanted."Goodman swore that she discussed this conversation onlywithUnion organizer Heiby (and counsel for GeneralCounsel).Foreman Boldin testified he was unable to recall anyconversation of the nature described by Goodman,but didnot deny that it occurred.61CreditingGoodman's testimony,IfindthatonFebruary 10, 1968,Respondent through its supervisorDudley Boldin interrogated its employee Polly Goodmanregardingherunionactivities,ininterferencewith,restraint,and coercionof herrights underthe Act.e.February 14 and 16,1968:Black v.Austin drGoodmanIt is alleged" that on or about February 14, 1968,Respondent through its Personnel Manager Black createdthe impression of surveillanceover itsemployees' unionactivities and unlawfullyrestrictedunion solicitation onCompany property;and thaton or about February 16,1968,Black threatened dischargeforUnion talk "oncompany time, thereby unlawfullylimiting solicitation ...on Respondent's property."Respondent'semployeesLucilleAustinand PollyGoodman testified that around the foregoingtime theytogether went in to see Personnel Manager Black in hisofficeand askedhim for a copy of adocument concerningthe Union which theyhad seen postedon the Company's"Complaint No. 2, par. 5(c)(ii)."It is noted that General Counsel witness Lucille Austin testified to asubstantiallysimilarepisodeinBoldin'soffice a few days later, discussedinfra, "f."underdateof February 16, 1968."Complaint No. 2, pars. 5(a)(i) and 5(a)(ii).locked "Fact-Rumor" bulletin board. According to Austinand Goodman,Blackindicated they could not, since "If Ihad wanted this distributed, I wouldn't have put it underlock and key"; and when they asked Black if they could"put up our rumors and facts,"he said no but that hewould find out and let them know later or the next day.According to Goodman,she then said,"'Mr. Black, sinceI have been called into the office and they've threatened tofireme for working for the Union, suppose I was workingon my job and I was talking to one of the other girlsabout the Union, was that soliciting?You can be talkingabout the Union and still not be soliciting, can't you?' I[Goodman]said, 'Suppose a girl has already been signedup, she's already for the Union,you can't be solicitingthem, can you?'And he [Black]said,'There's somepeople in this plant,as far as I'm concerned,they canopen their mouth and mention the word Union and Iwould consider it soliciting,even if the word Union ismentioned.'"According to Austin,who was there at thesame time, what Goodman said was, "'Mr. Black, whatdo you mean about, if we are on our job, doing our joband the Union is brought up and we say something aboutit,and we are doing our work and everything, is thatsoliciting?'He [Black]said, 'As far as I am concerned,that is soliciting.'"It was only on cross-examination thatAustin testified that Black said, in response to Goodman'squestion,"Some people in this plant,if they open theirmouth and say 'Union'as far as I am concerned it issoliciting."According to Personnel Manager Black, he did indeedhave such a conversation with Austin and Goodman whenthey called at his office before reporting for work. Aftertelling them in response to their request for use of theCompany's locked bulletin board"to explain the union'sposition" on certain matters,that he would check and letthem know, so far as Black could recall it "Miss Austinsaid that she felt like she was intimidated and coerced atthat time [i.e., on November 16, 1967, when she,Goodman,and Hargrove had been called in by PlantManager Johnson upon the basis of complaints receivedfrom other employees allegedly resentful over being"harassed"or "bothered"by these three for solicitingthem during working time]. And I reminded her [Austin]that there had been no coercion or threats of any kind.That this had merely been a warning.One of these girls[i.e.,Austin or Goodman] started asking about the ELE["Emerson Loyal Employees"]club. I believe it was Mrs.Goodman that asked me if I knew anything about them.My comment was that I did not and that I did know thattheywere passing out leaflets and putting ads in thenewspaper and on the radio.Iwas asked if I knew whowas behind the ELE club and I said I only knew thosepeople who had put their signature to the ads in thenewspaper for sure to be connected with it. And then oneof the girls accused me of knowing that the companyfinanced the ELE club. And this I denied with a statementthat this definitelywas not true." On February 16,according to Black,he again met with Austin andGoodman, declining the use of the bulletin board inquestion" "Now, at that point Polly [Goodman] broughtup the fact that during the meeting on the 14th that I hadmade a statement that anyone who, that there werecertain people out in the plant that if they mentioned theword union that I would automatically assume that theywere soliciting on company time.I corrected her with a"Inasmuch as it is notclaimed that this was unlawful, it is unnecessaryto devoteconsideration thereto. EMERSON ELECTRIC COMPANYstatement that I felt like she had misunderstood me. ThatIhad made the comment that there were certain people, ifthey used the word union during working time, then Iwould consider this soliciting. And this conversation thengot into a question of just what is soliciting and what isnot. I gave these girls my definition of soliciting..Itold these girls that soliciting in my opinion was whereyou were attempting to persuade someone to come over toyour way of belief or to purchase an item from you thatperhaps you weren't looking at or shopping for. Thecomments then went to the ELE club. That these peoplewere soliciting on company time. And my answer was thatwe had no knowledge that these people were soliciting oncompany time. That if we received complaints fromemployees that we would discipline ELE members just aswe had disciplined these two girls back in November."Black denied stating that as far as he was concerned whensome people opened their mouths it would be solicitation.There is thus here again presented, as in so many otheraspects of this case, at least in part an issue of credibility.Although upon comparative demeanor observations Iresolve this in favor of Personnel Manager Black, evenwere it otherwise I would still not find the indicatedconversation, considering the total background and settinginwhich it occurred, to establish the allegations underconsideration. It is clear from the November 16, 1967,incident and preceding events forming the backdrop ofthisJanuary14-16,1968conversationwhichwasprecipitated by Austin and Goodman seeking out Black,thattheentirecontextof these conversationswasRespondent'sinsistence- as specified in itsno-solicitationrule- that it would not toleratesolicitation in the plant during employees'working time.If, in response to Goodman's provocative hypotheticalquestion whether Black would consider Union talk duringworking time between two employees who were alreadymembers of the Union- which neither Austincorroborated nor Black conceded was asked - Blackindicated he would consider Union talk on the part ofcertain employees as solicitation, it cannot be said as amatter of law that such a response to such a questionagainst such a background was unlawful, in my opinion. Itisclear that the message that Personnel Manager Blackon this occasion, as well as Plant Manager Johnson onprevious occasions, was trying to get across was thatworktime was for work. Granted, as it must be, thepropriety of such a requirement, if, on top of knowledgebacked by documented proof already in his possession asPersonnel Manager, Black heard that a union activist whohad already been warned against Union solicitation duringworktimewas again engaginginunion talk duringworktime, it would be too much to require Black to knowwhether the other employee was or was not a Unionmember before ordering it to be stopped. Furthermore, itisdifficult to see how Black could find this out withoutrisking violating the Act through interrogation. Moreover,itishighlydoubtfulwhetherRespondent would berequired to tolerate talk on any subject, including theUnion, during paid worktime, even between known unionmembers, if interfering with work. I find that upon therecordasawhole the complaint allegations underconsideration have not been established by substantialcredible evidence.f.February 16, 1968: Boldin v. Austin; Boldin v.GoodmanAustinIt is alleged60 that on or about February 16, 1968,93Respondent through its Foreman Boldin unlawfullyinterrogated an employee about his union activities.Respondent's employee Lucille Austin testified thataround February 13, 1968, Respondent's Foreman Boldincalled her to the winding room office. Austin's account ofwhat ensued follows (emphasis supplied):When I [Austin] went in he [Boldin] said, "Lucille, Iam going to give you your six-months interview," andsaid, "If you've got any complaints or anything, justsay so," and he told me about my good record, said myrecord was good and everything. I was sitting there andI said, "Well, Dude, thereisno need to say anythingbecause," I said, "We never have got anything donethat we've asked for severaltimes."He said, "Well, doyou think the Union can solve your problems," and Isaid, "Yes, I do."He said, "Well, Lucille, why do you want to stickyour neck out for the Union people," and I said,"Well, someone has to and I just as well to." So, hesaid, "Well, what about if someone signs up with you,"says, "How do you know that they will vote for it?"And I said, "Well, I just take their word for it."ForemanBoldin'saccount of this interview, which heconceded occurred, is (emphasis supplied):I[Boldin] called her [Austin] to the office on hermerit review I think. And told her, reviewed her workand told her she was doing a good job and attendancewas good and her general review and asked her if shehad any problems or complaints or anything like that.And I'd asked her why she would be for the union.Shesaid that she would like to see an individual efficiencyfor everybody. And that she thought maybe right nowthe way it stood that people could be fired withoutcause or anything like that. And that she thoughtEmerson neededa union. . . .I asked her why she'djust be fora union.Boldin's further testimony indicates that his questioningofAustinconcerning theUnionwas contrary toinstructions he had received from Respondent.Although upon Austin's version of the interview underconsideration I would not find a coercive or otherwiseunlawful interrogation since among other things she(under her version, it would seem) brought up the subjectand what ensued had no coercive aura under suchcircumstances, nevertheless, upon the basis of Boldin'sown version of the incident, establishing that it washewho launched into an interrogation about Austin's unionviews in the formal atmosphere of the office "locus of ...authority"" to which he had called her, I find that Boldinunlawfully interrogated Austin on that subject. That in sodoing Boldin violated Company instructions is immaterial,since to the employee Foreman Boldin speaking in theoffice in his official capacity represented Respondent. It isaccordingly found that the allegation under considerationhas been sustained.GoodmanThe pleadings as amended and several times reamendedare so complex, the issues so manifold, and the evidencesoheterogeneous, that- within the boundaries ofpracticality- pleadings and proof may not in everyinstancereadily be matched with reasonable certainty.Thus it is in this particular instance, that with two"Complaint No. 2, par. 5(cxw)."General Shoe Corporation, 97NLRB 499, 502. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDpossible incidents of interrogation on or about February10,1968 (one testified to by Austin and one byGoodman),each involving Respondent'sForeman Boldin- who is the only individual identified by name in thatallegation for that date(Complaint No. 2,par. 5(c)(ii))-it is not possible to be certain which incident was pleaded.For this reason, I deal with both; what seems to be themore likely intended incident, that involving Austin, hasbeen disposed of above. The other incident, involvingGoodman, will now be dealt with.The Goodman incident has already been partiallydescribed in another connection,supra,"c.EarlyThere, it will berecalled, after Goodman from behind the closed draperiesof Town Motel Room 1 had observed Boldin come out ofhis service station and get into his truck, the following dayGoodman went to the office of Boldin (who was hersupervisor) and asked him what he was doing there.According to Goodman, Boldin replied, "'I [Boldin] wasgoing over my records. Where was you [Goodman] at?' I[Goodman] said, `Well, you [Boldin] know where I wasat,' and he said, `What do you all do over there that timeof the night,' and I said, `Well, we sit around and talk.'He said, `Well, how late do you stay over there?' And Isaid, `Oh, maybe till 5:00 or 6:00 o'clock inthe morningsometimes."' On cross-examination, Goodman added thatBoldin then remarked "that we must have an awful lot totalkabouttostayupthatlate."Alsooncross-examination,Goodman repeated that she was "theone who sought out Mr. Boldin" and that she was "theone who asked him the question."Under the described circumstances, I find the foregoingnot to have constituted coercive or otherwise unlawfulinterrogationwithin themeaning of the Act. It wasGoodman who sought out Boldin in the latter's office andwho provoked Boldin's indicated, reasonable reaction toGoodman's question. In the indicated context, Boldin'swords may not realistically be viewed, in my opinion, ashaving interfered with, restrained or coerced Goodman (orany other employee) in the exercise of any right securedby the Act. It is accordingly found that to the extent thecomplaint allegation under immediate consideration mayencompass the described Goodman incident, it has notbeen sustained.7.March 1968March 11, 1968: Adler v.GoodmanIt is alleged56 that on or about March 11, 1968,Respondent through its supervisor Adler created theimpression that its employees' union activities were undersurveillance "by implying to an employee that he knewthe said employee had given evidence to an agent of theBoard during its investigation of an unfair labor practicecharge filed against Respondent."Respondent's employee Polly Goodman testified thaton March 11, 1968, the plant bulletin board contained anannouncement or information regarding the issuance of anunfair labor practice complaintby theBoard againstRespondent- in Mrs. Goodman's words, "how manycomplaints and how many supervisors were involved atthat time."" According to Mrs. Goodman, Adler asked"Complaint No. 2, par 5(e)."It is noted that Adler (amongothers)ismentionedin Complaint No Iinregardtotwo allegedincidentsconsideredsupra- one inmid-November 1967 (Complaint No. 1, par 5(e)(u), which was withdrawnher if she had read this notice and Goodman told him shehad.Thereupon, according to Goodman: "He [Adler]said,`Polly, I know you've betrayed my confidence inyou,' and I [Goodman] said, `What do you mean?' Hesaid, `Well, you and Regina [Casebier] were the only onesthat I talked to about the Union.' " Adler gave asomewhat different account of this conversation. UnderAdler's version, in the course of a conversation withGoodman, after she asked him whether he had "heardanything yet" and he asked her if she had seen the bulletinboard and she said she knew about it, Goodman askedhim "how did I [Adler] thinka unionwould go shouldthere be an election. I told her [Goodman] I didn't haveany idea. And she said, `Well, reckon they'll have theelection before the layoff?' I told her, no, I didn't know.But asfar [as] that was concerned it wouldn't have anyeffect on the new people voting . . . .I said, 'Iguess I'dbetter hush. I shouldn't be talking to you.' And she said,`Why?' And I said, `Because Ifeel like that you havebetrayed my confidence in you.' And with this I left."Although I prefer and accept Adler's account, in myopiniotf neither the statement which Adler says he madenor the statement attributed to him by Goodmanestablishesthat,as alleged,Adler thereby created theimpressionof surveillance through implying to Goodmanthat he knew she had given evidence to the Board. Tobeginwith, the basic (and only, aside from the onewithdrawn by General Counsel) allegation of ComplaintNo. I involving Adler has not been found. However,Adler could have supposed - even known to a certainty- that Goodman was the source of certain allegations ofthecomplaint,without this necessarily in any wayimplying thatsurveillancelayattherootofhissuppositionor knowledge. A statement by A to B, that Abelieves or knows thatB hasreported A to the authoritiessince theauthorities have instituted proceedings against A,and that B must have been the source of the informationupon which the complaint is based since A disclosed theinformation to B only,isasamatter of law, in myopinion,not equivalent to an accusation by A to B thatB'smovementsor actions in reporting the matter to theauthoritieshavd been under the surveillance of A. Iaccordingly find the allegation under consideration to bedevoid of merit.8.April 196858a.April 16, 1968: Personnel Manager Black's threatto all employees of economic losses in event ofunionizationItisalleged59thaton or about April 16, 1968,Respondent in a speech to assembled employees, throughitsPersonnelManager threatened them with "loss ofsubstantial benefits if they selected the Unionas theirbargainingrepresentative."It is undisputed that on and around April16, 1968,Respondent's PersonnelManager Black addressed plantat the trial here)and the otheron November 17, 1967 (Complaint No. 1,par5(e)(4),involving the allegedcreationof the impression ofsurveillance),which hasnotbeen found"Allegations(Complaint No 2, pars 5(f)(i), 5(f)(ii), and 5(f)(iii)) thataround April 17, 1968,Respondent'sForemanGoochinterrogated anemployee concerning his union activities,solicitedthe employee to ceasesupport forand activity on behalf of the Union, and threatened theemployee's discharge for union activities,were withdrawnat the trial byGeneral Counsel"ComplaintNo 2, par 5(a)(ui). EMERSON ELECTRIC COMPANYemployees in about 30 groups of 20 to 40 employees eachin the plant conference room near the office, in thepresence of other management representatives, on thesubject of the upcoming Board election to be held onApril 19; and that in the course of those addresses Blackexhibited on a screen certain news clippings and othermaterial.A stipulation of the parties establishes that "allof the speech in question, and all the charts [etc.] thatwereprojected"arecontained in Joint Exhibit 1,consisting of a script which Black read;"° and that thedates on which Black did so were various dates fromabout April 9 through April 16."iA review of Black's remarks to these employeeassemblages shows that he told them his purpose was "todiscuss the coming election and.the company'sposition on the union." At the outset he emphasized that"I would like to make it clear that the coming election isone of the most important events many of us have facedsince starting to work at Emerson .... The results of thiselection will have a tremendous effect upon all of us...."Black described the Board's election system, pointing outthat under its secret-ballot voting procedure the manner inwhich individual votes are cast cannot be ascertained -"So, for goodness sake, don't let anyone tell you thatsigning a card means you have to vote for a union. Youvote the way you want to!" Making it "clear that we areopposed to a union in this plant," Black remindedemployees that the Union had lost two previous elections.Hedifferentiatedbetweenunionpromisesandperformances, indicating that such promises are notbankable.Reviewingforemployeesthesalaryimprovements they had received in past years without aunion and the likelihood that these would continue, hestated that unionization would result only in introductionof the Union into a bargaining process, with Unionpersonnel gaining the benefit of substantial dues paid byemployees.He indicated that withdrawal from a unioncould be time-consuming.He showed or purported toshow that in certain instances discussions affecting unionmembers were or could be made by others than theemployees involved. He referred to strikes elsewhere andshowed their apparent significance in cost to employees.The thrust of Black's speech was an appeal to employeesto cast their ballot against the Union as unnecessary, ifnot potentially detrimental, to their continued well-beingat the plant.GeneralCounselproducedevidenceof additionalremarksmade by Black "in discussing the charts andprojections."This evidence consisted of testimony ofemployee Polly Goodman, essentially corroborated byemployee Lucille Austin, that Black stated at one of thesesessions,as he was referring to a chart showing thebenefitsenjoyedbyemployees, thatwithaunionbargaining "you start from the bottom and then workyour way up." Black testified that he did not deviate fromthe speech, but that after the speech in answer toquestioning from the floor he stated, to the best of hisrecollection, "that if a union came in that bargaining didnot start with present benefits, but that bargaining would"As indicated below,a proviso to the stipulation preserved GeneralCounsel's right to submit evidence of supplementary remarks by Black"The date"April 5" inthe stipulation(Tr, p.194)would seem to be aninadvertence or a reportorial or typographical error, since it is referred toas "Monday"and occurs in a series of dates between Friday,April 12, andTuesday, April 16 Theparties' stipulation states that the2d, 3d, and 4thparagraphs on page 4 of Joint Exhibit I may have been omitted in certaingroups because of "considerations of time."have to start from scratch and go up from there."Although Black's statement as recollected by him may besomewhat stronger than the one attributed to him byGoodman and Austin, in the context here presented -and Icredit the testimony of Black, whom I believe to bea truthful person, that it was in answer to employeequestioning- in my opinion under neither version doesthe statement deserve to be viewed as threatening,coercive, or otherwise unlawful under the Act. Employer(as union)statementsthat bargaining will be from "thebottom... up" or "from scratch" or comprehensive on allsubjects in relation to all other subjects to be negotiated,may or may not be coercive depending upon the totalcircumstantialcongeriespresented.Wagner IndustrialProducts Co.,170 NLRB No. 157, with which cf., e.g.,Federal Envelope Company,147 NLRB 1030, 1037-1041.Such statements may be unlawful where, for example,spontaneously beamed at employees in company withother threats of withdrawal of economic betterments, as inFederal Envelope Company,147NLRB 1030, and casescited at 1040, fn. 25. Here, however, the remark wasmade only in answer to employee questioning, and in theabsence of accompanying threats or otherwise coercive orimproper remarks. Under such circumstances, it wouldnot appear that Black's answer standing alone may fairlybe regarded as coercive or threatening, or as other than atechnically accurate reply to the question asked."ZBeyond the First Amendment's free speech guaranty,Section 8(c) of the Act expressly secures the right ofemployers and unions alike to:"express[ing] ... any views, argument, or opinion... ifsuch expression contains no threat of reprisal or forceor promise of benefit."The Supreme Court has reminded us(Thomas v.Collins,323 U.S. 516, 537-538):....decisionhere has recognized that employers'attempts to persuade to action with respect to joining ornot joiningunionsarewithin the First Amendment'sguaranty.Labor Board v. Virginia Electric & PowerCo., 314 U.S. 469. Decisions of other courts have donelikewise.When to this persuasion other things are addedwhich bring about coercion, or give it that character,the limit of the right has been passed. Cf.Labor Boardv.Virginia Electric & Power Co., supra.But short ofthat limit the employer's freedom cannot be impaired.Under these basic principles, reemphasizedina longarray of cases, Respondent did not, in my view, in thespeeches by its Personnel Manager Black stray into theforbidden area of threats or coercion.It isaccordinglyfound that the complaintallegationto the contrary hasnot been established by substantial credible evidence.b. April 30, 1968:dischargeof Sally BlackfordItisalleged" that on April 30, 1968, Respondent"Further,GeneralCounselwitnessTooley alone testified that inresponse to a questionby him -not clearwhether or not asked publiclyor privately- Black "saidif I [Tooley]turnedout too many pieces that Icould be finedby the Union forit, that they would makeme pay a fine."At thistime,Tooleywas paid on a "weekly basis plus lineproduction "Assuming the remark was madeasTooley testified,inresponse toTooley's question,Iperceive nothingunlawful about itCf Scofield vN L R B (WisconsinMotor Corp ),393 F 2d 49 (C A7);N L.R B v.Allis-ChalmersManufacturing Co,388 U S. 175 Inresponse to a leadingquestion byGeneral Counselas to whether he"recall[ed] any statement byMr Blackas to the possiblity of theplant moving," Tooley replied in thenegative"ComplaintNo 2, par. 695 96DECISIONS OFNATIONALLABOR RELATIONS BOARDdischarged its employee Sally Blackford because of herunion membership, sympathy and activities, and in orderto discourage union membership.Considerable testimonial and documentary evidence hasbeen supplied on the subject of Respondent's discharge ofSallyBlackford on April 30, 1968. It is Respondent'scontention that this discharge was the result of itsdissatisfactionwithMrs. Blackford's production and jobefficiency,perhaps attenuated by what is portrayed bynumerous of Respondent's witnessesas her unacceptablejob attitude and her peevish, insubordinate, or shrewishbehaviorisms toward plant superiors.As has been indicated above" in another connection,Blackford entered Respondent's employ around the end ofJanuary, 1968, at the same time as Frances Mandrell.Thus, her entire tenure, from start to finish, withRespondent, was slightly over 3 months.AlthoughMrs. Blackford was primarily a welder, herduties included work tasks other than pure welding, at anyrate when her welding did not keep her busy full time oralmost full time. Thus, her primary job was to weld leadwires to hermetic motors or stators moving along aconveyor belt.However, when there were not enoughmotorsmoving along the belt for her to receive forwelding and insulation, she was apparently expected tomove to the preceding work station in order to do orassist in the doing of the work tasks (i.e., to attach, bytwisting, the lead wires on to the motors) done there inorder to provide her with motors to weld. It isconceivable, as contended by her, that her doing this mayhave posed difficult or even insoluble problems for her inhandling her welding duties; and also, as contended byher, that additional problems may have been presented byany failure at the work station following her weldingstation to receive welded motors for further processing(i.e., footpedal "pressback" and "blocking" or shaping ofwelded wires), since a pile-up of welded motors would -according to her- render it impracticable for her tocontinue welding more motors, particularly when therewas no longer any space because of the small size ofavailable tables to stack work in process. Whether theseproblems were the fault of Mrs. Blackford, in whole or inpart,or the fault of others, or exaggerated by Mrs.Blackford, was litigated at considerable length. However,the simple fact of the matter is that, evenarguendototallycreditingMrs. Blackford's description of these problems,they wereworkproblems arising out of Mrs. Blackford'sperhaps justified dissatisfaction with the way the leadattachment-welding and insulation-pressback-blocker cycleor portion of the cycle, was industrially engineered andoperating at the plant. It may be that that cycle wasineptly designed and hopelessly inefficient, rendering theperformance of her duties extremely difficult or evenperhaps impossible. It may be that she was being blamedor held accountable for the fault of others, for theinefficiency of others," or for her inability to do morethan it was possible for a person of her slight physique (asdescribed and observed at the trial) - or indeed for anyperson- to do.But these werenot union-membership orunion-activityrelated problems.There is no credible"I.e.,Belcher, Dudley,Koester,Patzius,Friedel,Meguir,and Johnson.""b January 26.1968:Dudley v Blackford."For example,at the trialMrs.Blackford ascribed part of herproduction difficulties to the fact that the girl who was placing the leads onthemotors which Mrs Blackford was waiting to weld"was left-handedand it made it hard for her to connect these leads to the motor withoutbringing the covered wire over in an improper position to be welded... "showing that these problems,or any of them, weremanufactured,trumped-up, or pretextual on Respondent'spart, nor of any unlawfully discriminatory application ofefficiency standards or work performance requirements toMrs.Blackfordbecause of her Union membership,sympathy or activities,nor of discriminatory applicationtoMrs.Blackfordasdistinguishedfrom nonunionmembers,evenassumingMrs.Blackford'sunionmembership and activities were known to Respondent. Itisof course obvious that mere union membership andactivities do not insulate an employee from discharge forother reasons.Union membership and activities is not a shield behindwhich a discharged employee can take refuge and claimdiscrimination...The burden remains upon the GeneralCounsel to prove that the reason for the discharge wasthe employer's anti-union hostility.An employer is notobliged to treat a union member differently or withgreater deference than any of his other employees. Poorperformance,misconductand insubordination, forexample,do not have to be tolerated merely because theoffenders are among the plant'smost active unionsupporters.An employer'sstatedoppositiontounionization is not in itself sufficient evidence to sustaina finding that an employee was discharged because ofdiscrimination against a union.[N.L.R.B.v.BangorPlastics, Inc.,392 F.2d 772, 777 (C.A. 6).]Theevidenceonbothsidesclearly,indeedoverwhelmingly,establishesthatMrs.Blackfordencountered continuing problems with her supervisors inthe area of her productive and job efficiency,commencing- according to Mrs. Blackford'sown testimony - asearly as mid-March,less than 2 months after she washired,atwhich time credited evidence including recordsestablishesMrs. Blackford was refused a merit increasebecause her"quantity of work was poor.""From the trial transcript(p. 414):Q [By Mr.Hanna] Weren'tyou told frequently thatyou had failed to make production?A [By Mrs.Blackford] Yes.Whether or not these job-related difficulties experiencedby Mrs.Blackford were justified is essentially beside thepoint here.Itmay well be that from Mrs. Blackford'spoint of view(as opposed to her Employer's) they werenot, since she appeared during her term of employmentrepeatedly to be critical of Respondent'sindustrialproduction practices and systems,as related to herparticular job duties and Respondent's job requirementsupon her. It may well be that some or even all of hercriticisms were and are justified.On the other hand, fromRespondent's point of view, however mistaken, if it was,Mrs.Blackfordwas an inefficient or less efficientemployee than it was willing to continue to employ.Substantialcredibleevidence,consistingnotonlyof"It is to be noted that this time-i e ,mid-March 1968, Mrs.Blackford, also according to her own testimony, had not yet taken part inthe union campaign - she did so only "after March the 26th."When,therefore, she told Foreman Belcher, upon being called to the office overher production in mid-March,that "I [Blackford] felt that I was beingdiscriminated against,"it is apparent that the "discrimination" to whichshe referred was unrelated to discrimination by reason of union activity.Mrs Blackford conceded that "this came up before I started wearing the[union] button[onMarch 261 . . a week before I started wearing abutton";and on cross-examination she conceded that although she accusedForeman Belcher that"I[Blackford]feltthathe[Belcher]wasdiscriminating againstme," "I [Blackford]didn'ttellhim- didn'tmention Union activities." EMERSON ELECTRIC COMPANY97credited testimony of numerous witnesses`"but also ofrecords maintained in the regular and continuing course ofRespondent'snormal business operations and not createdfor purposes of this proceeding - including productionrecords and work efficiency computationsbased uponMrs.Blackford'sown production reports- amplysupportsRespondent'scontention thatMrs. Blackford'sproductionand efficiencywere low, justifying herdismissal for that reason,69 after efforts to improve herperformance and opportunities to her to do so provedunavailing,climaxedbyastormyexchangewithsupervisors on April 29 followed by a turbulent scene withtop management in the plant office on April 30, where herbehavior is described by Respondent (among other thingsher throwing down the gauntlet and daring an immediatedischarge)aspetulantandobstreperousifnotinsubordinate and refractory, resulting finally in her beingrequested or ordered off thepremises.Against a solid array of substantial credible testimonialanddocumentaryevidencesupportingRespondent'scontention thatMrs. Blackford was dismissed for cause,as indicated above, there is a dearth of evidence tosupport the theory of General Counsel - who of coursecarries the burden of proof here - that she was dismissedbecause of her union membership, sympathy, or activities,or to discourage Union membership. According to Mrs.Blackford's own testimony, she joined the Unionafterherproductiondifficultieshad started,and there is noindication that her Union activity was in any way unusualormore than minimal. According to Mrs. Blackford'stestimony,she did not sign a union card until "the latterpart of March," 1968, did not visit Union OrganizerHeiby's Room 1 at the Town Motel until around April 7,and handbilled only on April 16, 17, and 30." Alsoaccording to Mrs. Blackford, when on April 26 ForemanBelcher again called her to his office and discussed herproduction, he preceded his remarks on that subject withthe statement that "I[Belcher] don't know how involvedyou are with the Union and I don't want to know, but wedon't want a Union. I'm not for one.""Itmay certainly not be said upon the basis of therecord presented that Mrs. Blackford was unusually activein the Union, or that any such possible activity oranything other than that after March 26 - in companywith many other employees - she wore a union button,was known to Respondent.As has been pointed out,according to her own testimony she first participated "in"I.e.,Respondent'switnesses Belcher,Dudley,Koester,Patzius, Fnedel,Meguir(Meguiar), and Johnson."Respondent'scomplete file ofallefficiency reports prepared andmaintained in the regular course of its business forallemployees on theentire connect line group for the period from February6 to April 25, 1968,appears to indicate a significantly and generally sustained lowerefficiencyon the wholebyMrs.Blackford as compared to most if not all othersshown.These reports(exhaustively explained by Respondent's time studyanalystMeguir),based on productionfiguresas reported byMrs.Blackford herself,were not successfully refuted or overcome,althoughopportunity was afforded to General Counsel for their study during thecourse of the trial(Meguir's cross-examination being deferred over aweekend for that purpose).As explained by Meguir, the applicable basicjob analysis and standards were prepared in 1965,3 years before MrsBlackfordwas hired, eliminating the possibility of a contrived ormanipulated standard at any time during Mrs.Blackford's brief tenure"On April 30whether before or after her discharge is undisclosed"Mrs Blackford testified that when she was hired,Assistant PersonnelManagerDudley,upon interviewing and orienting her and FrancesMandrell(who was hired and oriented at the same time as Mrs.Blackford),handed Mrs.Blackford some forms which Dudley had filledthis [Union]campaignin any way" only "After Marchthe 26th [1968]," when she commenced to wear a Unionbutton to work.That production and workline efficiency loomed largeinimportance toRespondent,and that this wasexceptionally well understood by employees, is confirmedby the testimony of numerous of General Counsel'switnesses" who, testifying about plant bulletin boards,emphasized that theyexaminedthe employees' lunchroombulletin board with regularity in order to check on theproduction efficiency records posted there by Respondent.As has already been pointed out, Mrs. Blackford'sdifficultieswithmanagement on the score of productionby her ownadmissionantedatedher advent into Unionaffairs.An employer does not violate the Act by expecting toomuch of employees. Provided no violation of the Act isinvolved, no offense against the Act is committed by anemployer who discharges an employee even at will orwhim.Act, Sec. 10(c);N.L.R.B. v. Great Dane Trailers,Inc.,388 U.S. 26;N.L.R.B. v. Waterman S.S. Corp.,309U.S. 206, 218-219;N.L.R.B. v. Finesilver ManufacturingCompany,400 F.2d 644 (C.A.5);Betts Baking Co. v.N.L.R.B.380 F.2d 199, 203 (C.A. 10);N.L.R.B. v. Ogleout, to be carvedby her for furtherprocessing, and that(still according toMrsBlackford'stestimony)alongside of an item"Attitude towardUnion,"Dudleyhad placed a question markon her form She describedthe paper on which thisitem was contained and thus allegedly marked as ahalf-sheet"about likean index card " Dudley testifiedthatat thisorientation he utilized his usual8 1/2" by II" two-page checksheet,containing the itemCompany "Unionattitude,"which referred to one ofthe subjects he always coveredwith new employees- "This refers to whatI tell them [new employees] the Company policy is as far asdiscussing thison the job" Dudley producedand identified(as didForeman Belcher) theactual two-page form usedforMrsBlackford,in appearance it was unlikewhat Mrs Blackford had describedWhenshown this two-page form atthe trial and asked whether she had ever seenitbefore,Mrs. Blackford'sreplywas "Not that I recall."When asked whether ithad been handed toher when she was hired,she denied it She then swore she had never seen itbeforeThereupon(stillon direct examination),asked to describe thedifference between the pagesproduced by Respondentat the trial and theones she had allegedly been handed,Mrs. Blackford's responsewas, "Theprint,the letters were larger on the other papersTherewas writing all theway acrossAnd the sheets were a little bit longer thanthisAnd thelettering was a lighter purple than this." I cannot credit Mrs Blackford'stestimony in this regard.Particularlywhen weighed against thestandard ofthe balance of her testimonial level in other respects, it impresses me ashighly unlikely that she wouldor couldremembersuchdetails as the sizeof the letters and a difference in hue of ink.Indeed,on directexamination(aswell as twice on cross-examination),Mrs Blackfordhad, with theappearance of equal positivism,sworn that the printon thesepapers was"in large black letters" It also strainsmy credulityto believe that aCompanyof Respondent's size and obvious administrative experientiallevel would design and publicize, much less hand to an employee to see, aform of the nature and filled out as describedby Blackford,rather than aform of the typedescribedbyDudley,whose testimonyIcredit.Furthermore- if more isnecessary-itwillbe recalled thatMrs.Blackford had originallytestified that the forminquestion which sheallegedly received wasa half-sheet "about like an indexcard"; however,when asked to explain the difference in the form she received from the 81/2" by 11" sheets produced at the trial,she testified that the sheets shereceived "were a little bit longer than this." It will,finally, be recalled,that I have rejected Mrs Blackford's accountof otherfeaturesof Dudley'sorientation talk, as not squaring with Frances Mandrell's accountthereof("b. January 26,1968Dudley v Blackford,"supra)"I e.,Mrs Blackford'sfellow-employeesPollyGoodman (who alsotestified that "now when they run [efficiency reports]they[management]usually call in the ones that don't make production and talk to them"),Lucille Austin("Of courseI read it [bulletin board] all the time Becauseour production,you know,isupon it"), VeraHargrove("I look on there[bulletin board]for our production..I look at theproduction everyday"), Ida Harris("Our efficiencyis always there [bulletin board] And we 98DECISIONSOF NATIONALLABOR RELATIONS BOARDProtection Service, Inc.,375 F.2d 497, 505-507 (C.A. 6),cert.denied 389 U.S. 843;N.L.R.B v. SoftWaterLaundry, Inc.,346 F.2d 930, 934 (C.A.5);N.L.R.B. v.RedwingCarriers,Inc.,284F.2d 397 (C.A. 5);DieckbraderExpress,Inc.,168NLRB No. 113;Kayser-RothHosieryCo., Inc.,166NLRB No. 56;GuyanMachineryCompany,155NLRB 591. Nopersuasive evidentiary showing has been made of anyplausible reason other than those advanced and establishedby Respondent by substantial credible evidence why -out of 1,000 employees, with between one-third andone-half Union button-wearing supporters, and a monthlypersonnel turnover rate of around 2 1/2 percent - Mrs.Blackford alone (aside fromMartin 7 months earlier,under the described circumstances) should have beensingled out for discharge.For the benefit of Mrs. Blackford, it is emphasized thatthere is neither desire nor power on the part of the TrialExaminer to sit in judgment on whether she or thenumerous supervisory officials arrayed against her duringthestormycourseofherbriefemploymentwithRespondent were right or wrong as to how her job couldbetter or best be done, or indeed if it could be done at all.Itmay be that Respondent was an inordinately exactingand unreasonable taskmaster toward her, and that itdemanded a level of performance which she is not, andperhaps few if any others are, capable of achieving. Butthe Act under which this proceeding is brought, and whichtherefore confines the Trial Examiner's legal powers, doesnotrequireemployers to be kind, humane, just,understanding,or to possess other desirable humanvirtues; it merely requires that they not violate the Act. Ifind that it has not been established by substantial credibleevidence as required that Respondent discharged Mrs.Blackford because of her Union membership, sympathy,activities,or support, or in order to discourage unionmembership. This, the measure and limit of the issue here,has simply not been proved.IV. REFERRED ISSUES ARISINGOUT OF APRIL 19, 1968,BOARDELECTIONIt remains to consider the issues referred by the Board'sRegionalDirector forRegion 9, arising out of theRepresentation election held by him on behalf of theBoardon April 19,1968, among Respondent'sRussellvillefactoryworkers, upon petition of the Union filed onMarch 14, 1968, and the parties' stipulation forcertification upon consent election. That election resultedin a vote of 400 in favor of and 539 against representationby the Union as collective-bargaining agent. ' On April26, 1968, the Union filed timely objections to the election,allegingmisconduct or impropriety had so contaminatedthe conduct of the election as to require it to be rerun.Under current Board policy, only events occurringbetween the filing of an election petition and the electionmay form the basis for upsetting a Board-conductedelection result.Goodyear Tire and Rubber Company,138NLRB 453, 454-455;TheIdealElectricandManufacturing Company,134 NLRB 1275, 1278. And, ofcourse, the improprieties claimed must be of such order asat least to have contaminated the election process to theextent that the result may reasonably be considered tohave been controlled or substantially affected therebyIn this case, the critical period involved was thus fromMarch 14 to April 19, 1968. Although the commission ofunfair labor practice in violation of the Act within thecritical periodmayprima faciewarrant the setting asideof an election(Industrial Steel Products Company, Inc.,143NLRB 336;PlayskoolManufacturing Company,140NLRB 1417, 1419;Dal-Tex Optical Company, Inc.,137NLRB 1782, 1786-87), it is unessential to the setting asideof an election that the impropriety comprise an unfairlabor practice.Johnston Lawn Mower Corporation,110NLRB 1955;Sparkletts DrinkingWater Corporation,107NLRB 1462;Peerless Plywood Company,107 NLRB 427.Inasmuch as no unfairlabor practice has been found tohave occurred within the critical period here involved,74our field of inquiry is narrowed to the issue of whethercognizable impropriety other than an unfair labor practicemay reasonably be regarded as having affected theelection outcome or as having contaminated the Board'sofficial election process to an unacceptable degree.First Objection to ElectionThe Union'sfirst objectionto the April 19 election isthat during the 2-week preelection period the Employermade threatening speeches to assemblages of employees,allegedly including threats of strikes, violence, loss ofbenefits, loss of jobs, and plant removal in the event ofunionization;and that employees could be fired for notpayingUnion fines. Inasmuch as the evidence disclosesspeeches only by Respondent's Personnel Manager Blackand its Plant Manager Johnson during the period specifiedin the Union's objection, only those speeches need beconsidered. Since Black's speech to employee groups hasalready been described in detail in another connection("8a,"supra,underApril 1968),itneed not be hereredescribed.r' In addition to Black's speeches during the2-weekpreelectionperiodspecifiedintheUnion'sobjection, a preelection speech was also made by PlantManager Johnson on April 17, 1968. In this speech,Johnson reminded employees that they would soon befacing their third representation election in 2 years;reminded employees of the plant's growth and history ofsteady improvements in wages and benefits; cautioned thatina unioncontext, dissension, strikes and violence canoccur,with some incidents of that variety alreadylook each day to see what our efficiency isWe go by there each dayand check.Because our efficiency reports are always put up there And wealways look there to see how much we make each day.And we always goby and look each day as we go by"),and Toni Pulley("[the lunch roombulletin board is] where they post our daily production.And that's thereason I look at it") By way of contrast,Mrs Blackford allegedly recalledseeing only one such production report on the bulletin board, with respecttowhich"I[Blackford] don't recall looking at it anything about it.Because it was too high up on the wallImean I don't recalltrying toread the production off. Because it was up [too]high [for me to see it].""947 ballots(939 valid,3 void,and 5 challenged)were cast,out of 1,007eligible voters"See recapitulated dispositionof specificallegationsof complaints, withdates,Appendix A,infra"In passing,itmaybe ofinterest to notethatin connectionwithBlack'sspeeches,as part of his argument to employeesthatunions in general andthe chargingparty Unionhere in particular did not alwayspermit localemployee members to be mastersof their own destiny, Black projectedonto a screen a purportedexcerpt froma trial transcript in an earlierBoard case(General Transformer Company et al.25-CA-2580, reportedas 173 NLRB No61,which proceedingisofficiallynoticed here)However - whether through inadvertence,negligence,or otherwise doesnot appear-a portionof the excerptwas misquoted,the version shownbeing the transcriptprior to correctionby the TrialExaminer'sorders of EMERSON ELECTRICCOMPANYevidenced here;` conceded that the Company continued tobe "strongly opposed to compulsoryunionism"; expressedhis fear of a "potential loss of business" in case of anyinability to fill orders in the event of a strike, such as hasoccurredelsewhere in such circumstances; remindedemployees that "under a union nothing is automatic - itmust be bargained for"; emphasized his belief that "inspiteof the distortions and untruths which have beenthrown at us we have conducted an honorable campaign,based on the facts. You would not have us do less and Ifeel proud of the honest and forthright manner in whichwe have presented our position"; and concluded that"Friday you will once again make an important decisionand most importantly for the future of you and yourfamilies. I sincerely urge you to vote `no.' "A review of the described remarks of Black and ofJohnson fails to disclose any which, in my opinion, isoffensive to the Act or its policies, bearing in mind theConstitutional free speech guarantee and the provisions ofSection8(c)of the Act. As has been pointed outinnumerable times, employers (like unions) are free - solong as they do not threaten, coerce, or intimidateemployees, or give or promise them benefits, or indulge insubstantialmaterialmisrepresentation,tothwartortraduce free exercise of their rights under the Act - toattempt to sway employees to vote against unionrepresentationinaBoardelection.Moreover, greatfreedom is permitted in that regard, as has beenemphasized by the Board(Crown Paper Board Company,Inc.,158 NLRB 440, 444):TheBoardpermitspartiestoitsrepresentationproceedings wide latitude in the arguments and appealstheymay make and in the methods they may use forcommunicating the same. The Board will not normallysetaside elections except in the event of coercion,restraint,unlawfulpromises,substantialmisrepresentations,or other such interference."There is, for example, an absence of any indication toemployees "that the Employer would not honor itsstatutory obligation to meet and bargain with the Unionin good faith should the Union win the election." 78Ifind that none of the Union's specific chargescomprising itsfirst objectionto the election has beensustained, and that the indicated speeches were free ofunlawful content or taint, and accordingly recommendJanuary 17 and 31, 1968,as noted in the Trial Examiner'sdecision ofFebruary 21, 1968(TXD-27-78, p. 2, fn.5)Thus, the employees wereshown a transcript wherein the Union was portrayed as taking the positionthat if an employer agreed to grant employees a 50 percent wageincrease,the Union would not agree to it;instead of,as shown by the correctedtranscript,that the Union would not accede to the acceptance byemployees of wages 50 percent"lowerthan"prevailing area wage scalesHowever,this potentially egregious error has not been objected to by theUnion nor has it been complained of by General Counsel,nor so much asmentioned throughout this proceeding.Under these circumstances andconsidering the further fact that the Union apparently had ample time andopportunity prior to the election to request correction of or itself to correctthis error,no significance is ascribed to it for purposes of the instantproceeding"I credit PlantManager Johnson'stestimony that this particularreferencewas based upon actual incidents of tire slashing and paintspraying of a car in the company parking lot, as well as union card-signingpressurizing.Employee LucilleAustin,aGeneralCounselwitness,conceded on redirect examination that she had "heard of some" violencealthough she herself saw none"See also, e g,Great Dane Trailers,Inc.172 NLRB No 139."Howmet Corporation,171NLRB No 18.99thatsaidobjection,beingwithoutmerit,should beoverruled."Third Objection to Election8"The Union'sthird objectionisbased upon allegedlythreatening letters written by the Employer to employeesduring the month preceding the election. In these letters,the Employer is said to have threatened "strikes, violence,fines,and loss of jobs if the Union won the election."Four such letters of Plant Manager Johnson, ranging indate fromMarch 18 to April 16, 1968, have beenpresented for consideration in this connection. A review ofthese letters indicates that they are in the category ofusual preelection campaign propaganda. I find them freeof threats or coercive thrust, the Union being similarly atliberty to exhort employees as to the alleged advantages ofvoting its way. Accordingly, this objection should beoverruled.Fourth Objection to ElectionTheUnion'sfourthobjectioncentersaround theEmployer'sno-solicitationrule and its operation, whichhave been extensively discussed above in connection withissuesraised in the consolidated Complaint cases. Therebeing no additional showing on this subject in connectionwith the Union's objections to election and no proof ofany unlawful conduct of the character described in thefourth objectionwithin the period here material (i.e.,March 14-April 19, 1968), I so find. Accordingly, thisobjection also should be overruled.Fifth Objection to ElectionThe Union'sfifthand finalobjectionto the election isconcerned with certain preelection conduct of an employeegroup identified as the "Emerson Loyal Employees Club"("ELE"). It is charged that this group spoke to otheremployees against the Union on company property andtime,and distributed antiunion literature as well assponsoredlocalnewspaperadvertisingandradioannouncementsof an improper nature in the period beforethe election, and that the Company failed to disavow theforegoing.Since substantial credible evidence fails to establish that"ELE" employees, in contrast to other employees, werewith the Employer'spermissionor to its knowledgepermittedtopropagandizeotheremployeestoasignificant, if any, extent on company property and timeor at company expense, this particular specification of thefifthobjectionshouldbeoverruled.Cf.Mason &Hanger-SilasMason Co., Inc. v. N.L.R.B.,405 F.2d(C.A. 5).The main thrust of thefifth objectioninvolves handbillsand a massof newspaper advertisements and radiospot-announcementsby ELE in its efforts to defeat theUnion in the election. There is no evidence, indication orclaimthatELE was in any manner encouraged,"The Union'sfirst objectionincludes the specification that slides,pictures,and clippings of strikes,violence, and job loss were projected toemployees during the speeches of Black This is not unlawful, there nothaving been crudely excessive overemphasis thereon underallof thecircumstances,contrary, forexample, to the situation inWigwam Mills,Inc149 NLRB 1601, enfd351 F 2d 591 (C A 7)"Thesecondobjectionwas withdrawn. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDsponsored,organized,controlled,dominated,financed, orsupported by, or connected with, the Employer. The caseis thus unlike a situation where the antiunion propagandistis linked,such as by agency(as definedby the Act), to theEmployer, as, for example, inHenry I. Siegel Co., Inc.,and Mayor of Hohenwald, Tennessee,172 NLRB No. 88,with which cf., e.g.,Monroe Auto Equipment Company,159 NLRB 613, 617;Marshfield Steel Company, Inc.,140NLRB 985, enfd. on other issues 324 F.2d 333 (C.A. 8);and the recent illuminating discussionby TrialExaminerSomers inTennessee Handbags,Inc.,10-CA-7397 (Nov.8, 1968).Absentsuch evidence or linkage,the most thathas been established is that the renewed 1968 Russellvilleplant unionization effort of some employees met withspiritedoppositionby other employees. Recognizing,however,thatpreelectionoccurrences,eventhoughunlinked to the Employer,may be so poisonous to the"laboratory"atmosphere desirable in Board elections(General Shoe Corporation, 77NLRB 124, 127) as topreclude an electionworthy ofthe name, to say nothing ofGovernmental result certificationimprimatur,Ihavereceived into evidence"and have reviewed the materialdisseminated by ELE to measure it against that standard,within the total module of this proceeding.In my view, itcannot be said that the ELE propaganda exceeds thebounds or is beyond the pale,using what to me appears tobe a realistic yardstick. Even had they originated fromand had they been disseminated by the Employer, I wouldcontinueof this view. Undoubtedlya spirited campaigntook place.`2 It is no objection to such a campaign thatthe opposition to the Union was also spirited,perhapsspirited enough to deprive the Union of expected victory.Itmay be said that such a spirited campaign far fromconstitutingunlawful interferencewiththeBoard'selectionprocesses,may produce a more informedpolarizationofemployeesentimentand thereforeconstituteamore accurate gauge of employees' truerepresentation desires.Nor, in the absence of linkage tothe Employer,is the latter under obligation to disavowsuchmaterialortheviewsexpressedtherein,orassociation therewith,under the circumstances shown andupon the record here made. I therefore find the ELEmaterial in question(1)not to be ascribable to theEmployer and (2) not improper so as to warrant voidingthe election; and I further find (3) that the Employer wasunder no obligation to disavow it or any association withit.It is accordingly recommendedthat thefifthobjectionto the election likewise be overruled.Since,therefore,ithasnotbeen established bysubstantial credible evidence that any violationof the Actorpreelectionmisconduct or impropriety such as torequire setting aside the election conducted under Boardauspices on April 19,1968, occurred during the periodbetween the filing of the petition for election(March 14,1968) and said election,theUnion'sobjections to theelectionshould be overruled and the election resultscertified.Upon the foregoing findings and the entire record, Istate the following:"Respondent'sobjections to admission of this material(G.CExhs4(a)-4(e)and 5(a)-5(f) for identification,upon which rulings were reservedat the trial,are overruled"AssistantWinding Room Foreman Adler estimated that"75 or 80percent of the people that voted for the union were wearing buttons,"based on "seeing them walking around in the shop with the buttons on "(Since 450 voted for the Union,thissuggestspossiblyaround 350employees were wearing Union buttons)Conclusions of Law1.Emerson Electric Company, Respondent herein, is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2. InternationalUnion,Allied IndustrialWorkers ofAmerica, AFL-CIO, Charging Party herein, is a labororganization within the meaning of Section 2(5) of theAct.3.Assertion of jurisdiction herein is proper.4. It has been established by a fair preponderance ofthe substantial credible evidence that Respondent hasengaged in each of the acts found in section III, hereof, astheremore particularly set forth and as recapitulated inAppendix A hereto, in violation of Section 8(a)(1) of theNational Labor Relations Act as amended.5. It has not been established by a fair preponderanceof the substantial credible evidence that Respondent hasviolated Section 8(a)(1) of the Act in any of the respectsnot found in section III, hereof, as there more particularlyset forth and as recapitulated in Appendix A hereto; andin each of those respects the complaints herein should bedismissed.6. It has not been established by a fair preponderanceof the substantial credible evidence that Respondentdischargedor terminated the employment of JamesMartin on or about September 8, 1967, or thereafterfailed or refused to reinstate or rehire him, in violation ofSection 8(a)(3)or(1)of the Act,as alleged in thecomplaint, because of his sympathy for, membership in,or activitieson behalf of the Union, or in order todiscourage union membership, or for any other reasonviolative of the Act; and the complaint should in thatrespect bedismissed.7. It has not been established by a fair preponderanceof the substantial credible evidence that Respondentdischargedor terminated the employment of SallyBlackford on or about April 30, 1968, or thereafter failedor refused to reinstate or rehire her, in violation ofSection 8(a)(3)or(1)of the Act,asalleged in thecomplaint, because of her sympathy for, membership in,or activities on behalf of the Union, or in order todiscourage union membership, or for any other reasonviolative of the Act; and the complaint should in thatrespect bedismissed.8.The unfair labor practices and each of them referredto in Conclusion of Law numbered "4" affect commercewithin the meaning of Section 2(6) and(7) of the Act.9.None of the Union's objections dated April 25, 1968,and filed on April 26, 1968, to conduct said to haveaffected the results of the election conducted under Boardauspices on April 19, 1968, has been established by a fairpreponderance of the substantial credible evidence; andsaid objections and each of them should be overruled, andtheresultsof said election should be certified inaccordance with the official tally of ballots cast therein.The RemedyHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it berequired to cease and desist therefrom and take certainaffirmative action(consisting of the usual posting of anotice to employees)conventionally ordered in cases ofthisnature,involving interferencewith,restraint,andcoercion of employees in the exercise of rights secured bythe Act. EMERSON ELECTRIC COMPANYUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record, andpursuant to Section 10(c) of the Act, I make thefollowing:RECOMMENDED ORDERIt is hereby ordered, that:1.Respondent Emerson Electric Company, its officers,agents, successors,and assigns shall:a.Cease and desist from:(1) Interrogating any employee in violation of the Act,concerning his or any other employee's union membership,affiliation, activity, sympathy, or desire.(2) Stating or otherwise conveying to any employee, inviolation of the Act, that his or any other employee'sunion activities are under Respondent's surveillance orthatRespondent is spying thereon, at any place or timewhere and when it is legally permissible for such employeeto engage therein.(3) Threatening, stating, or otherwise indicating to anyemployee that in the event he or any other employee joins,affiliates with, or engages in activity on behalf of a union,or that in the event a union is selected to engage incollective bargaining on behalf of employees, or in theevent employees exercise any other right which they haveunder the National Labor Relations Act as amended,Respondent will close or move away its Russellville plant,or that employees will be discharged or lose their jobs, orthat Respondent will in any other way retaliate,engage inreprisal,or discriminate against employees.(4) Interfering in any like manner with, or restrainingor coercing, any employee in the exercise of his right toself-organization,toform, join, or assist any labororganization;tobargaincollectivelythroughrepresentativesofhisown choosing; to engage inconcertedactivitiesforthepurposesofcollectivebargaining or other mutual aid or protection; or to refrainfrom any or all such activities.101b.Take the following affirmative action necessary toeffectuate the policies of the Act:(1) Post in its factory at Russellville, Kentucky, copiesof the attached notice marked "Appendix B".83 Copies ofsaid notice, on forms provided by the Board's RegionalDirector for the Ninth Region, shall, after being dulysignedbyRespondent's authorized representative, beposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said Notices arenot altered, defaced, or covered by any other material.(2)Notify said Regional Director, in writing, within 20days from receipt of this Decision, what steps have beentaken to comply therewith."2. Insofar as the complaints or either of them allegeviolations of the Act not herein found, the complaints andeach of them, as amended, are hereby dismissed.3.The Union objections, dated April 25, 1968, and filedonApril 26, 1968, in Case 9-RC-7658, to conductaffecting the results of the election conducted therein byor under auspices of the Board's Ninth Regional Directoron April 16, 1968, should be and are hereby overruled;and the results of said election should be certified inaccordance with the official tally of ballots cast therein."In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the Notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read-"Notify said Regional Director, inwriting,within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "APPENDIX ARECAPITULATIONOF DISPOSITION OF SPECIFICALLEGATIONS OF COMPLAINTS AS AMENDED aComplaintNo.ParagraphSubstanceAct Sec(s).Disposition5(a)(i)Aug.22,1967:PlantManager Johnson threatens8(a)(1)Dismissed(a)(ii)assembledemp oyees with discharge for union talk oncompany time or union literature distribution oncompany property,thereby unlawfully limiting unionsolicitation.Aug.22.1967:PlantManager Johnson threatens(a)(1)oundI5(a)(iii)assembledemployees tomove plant in case ofunionization;Aug. 27,1967: Plant Manager Johnson tells assembled8(a)(1)Dismissed(a)(iv)employeeyeeat Respondent would not have to deal withUnioneven though selected by employees as bargainingrepresentative.Aug. 27,1967: Plant Manager Johnson tells assembled(a)(1)ismissedemployees t ey would receive wage raise if refuse toselect union as bargaining representative.a Dates are approximate 102ComplaintNo.Paragraph15(a)(v)15(b)(i)15(b)(ii)5(bXiii)5(b)(iv)5(b)(v)5(c)(i),5(c)(ii)5(c)(iii)5(cXiv)5(c)(v)SubstanceAct Sec(s).Nov. 16,1967:PlantManager Johnson threatens8(a)(1)employees with discharge for union activityAug. 22, 1967: Supervisor McKenzie creates impression8(a)(1)ofsurveillanceoveremployees'unionactivities(Martin .Aug.22,1967:SupervisorMcKenzie threatens8(ax 1)employeeartsdischarge for union activities.Aug. 22, 1967: Supervisor McKenzie creates impression8(ax l )o^^,,/surveillanceoveremployee'sunionactivities(McGuire)Aug. 23,1967: Supervisor McKenzie creates impressionofsurveillanceoveremployee'sunionactivities(Martin).L 4S. 23, 1967 SupervisorMcKenzieunlawfullyrestrictsemployee talk and union solicitation onCompany premises (Martin).Aug. end, 1967:Foreman Robertsonthreatens plantremovalin case of unionization(Harris).Aug. end, 1967: Foreman Robertson creates impression,o surveillanceover employees' union activities anddischarge for same (Harris .Sept.orOct.,1967:ForemanRobertsonthreatensdischargefor union activities.Set. or Oct., 1967:ForemanRobertson createsimpressionofsurveillanceoveremployees'unionactivities.Sept.orOct., 1967: Foreman Robertson threatensdischarge for union activities5(c)(vi)ISept.orOct.,1967:Foreman Robertson threatensstockpilingopartsanddischargeincaseofunionization.5(c)(vii)5(cXviii)(A)5(cXviii)(B)5(d)(i)5(e)(i)5(e)(ii)DECISIONS,OF NATIONALLABOR RELATIONS BOARDMid-Oct., 1967: Foreman Robertson threatens plantclosure' in case of unionization.Jan., 1968: Foreman Robertson promises benefits toemployee for withdrawing union support and activities.Jan.1968. Foreman Robertson creates impression ofsurveillance over employees'union activities.Oct. end, 1967: Plant Engineer Tatich states plant willclose in event of unionization.Nov. 17,1967: SupervisorAdlercreates impression ofsurveillance over employees'union activities.Mid-Nov., 1967: Supervisor Adler forbids employees'talkandmovementsinorder to unlawfully preventunion solicitationon Company property.8(a)(1)8(a)(I )8(a)(1)8(a)(1)8(ax1)8(a)(1)8(a)(1)8(a)(1}8(a)(1)8(a)(1)8(a)(1)8(a)(1)8(a)(l)8(a)(l)DispositionDismissedDismissedDismissedDismissedDismissedDismissedFoundFoundFoundFoundFoundFoundDismissedDismissedFoundFoundDismissedDismissed ComplaintNo.Paragraph5(e)(iii)5(f)5(g)5(h)625(a)(i)25(a)(ii)25(a)(iii)25(b)(i)25(b)(ii)25(c)(i)(A)25(c)(i)(B)25(c)(ii)25(cxiii)25(c)(iv)25(dXi)25(d)(ii)EMERSON ELECTRIC COMPANY103SubstanceAct Sec(s).DispositionNov. 7.1967. SupervisorAdlercreates impression ofsurveillance over employees'union activities.8(a)(1)DismissedAug. end,1967:PersonnelManager Black createsimpressionofsurveillanceoveremployees'unionactivities.Oct. 31,1967:General Foreman Friedel engages insurveeiiTanceover employees'union activities.EarlySept.,1967: Foreman Gooch threatens dischargefor union support or activity.Se8,t.1967: Respondent discharges employee JamesMartin for Union affiliation,support and activity, andso as to discourages Union membership.Feb.14,1968:PersonnelManager Black createsimpressionofsurveillanceoveremployees'unionactivities and unlawfully restricts union solicitation onCompany property.Feb. 16,1968:PersonnelManager Black threatensdischargeforUnion talk "on companytime,therebyunlawfully limiting solicitation.onRespondent'sproperty."Apr. 16. 1968:PersonnelManager Black threatensassembled employees with lossof substantial benefits incase of unionization.Jan. 26,1968: Asst.PersonnelManager Dudley enlistsnew employees to report to him on union activities ofother employees.Jan.26,1968:Asst.PersonnelManagerDudleythreatens new employees with discharge if they engagein any union activity.Feb. 1 1968:Foreman Boldin creates impression of ofsurveillance over employees'union activities.Feb. 1, 1968: Foreman Boldin interrogates employeeconcerning his union activities.Feb. 10, 1968: Foreman Boldin interrogates employeeconcerning his union activities.Feb. 16,1968: Foreman Boldin interrogates employeeconcerning his union activities.EarlyFeb.,1968:ForemanBoldinengages insurveillance over employee's union activities.Feb. 6, 1968: Foreman Nuyt interrogates employeeconcerning his union activities.Feb. 6. 1968: Foreman Nuyt threatens discharge forunion activities.8(a)(1)8(a)(1)8(a)(1)8(a)(3)and8(a)(1)8(a)(1)8(a)(1)8(a)(1)8(a)(1)8(a)(1)8(a)(1)8(a)(1)8(a)(1)8(a)(1)8(a)(1)8(a)(1)8(a)(1)DismissedDismissedDismissedDismissedDismissedDismissedDismissedDismissedDismissedDismissedDismissedFoundFoundDismissedDismissedDismissed 104ComplaintNo.Paragraph25(e)25(f)(i)25(f)(ii)25(f)(iii)26DECISIONSOF NATIONALLABOR RELATIONS BOARDSubstanceMar. 11,1968:SupervisonAdlercreates impression ofsurveillance over employees'union and relatedprotectedactivitiesApr. 17_1968:Foreman Gooch interrogates employeeconcerning his union activities.Apr. l7,1968: Foreman Gooch threatens discharge forunion activities.Apr. 17,1968:ForemanGoochsolicitsemployee tocease support of and activity on behalfof Union.A r. 30,1968:Respondent discharges employee SallyBlackford forUnion affiliation,support and activity,and so as to discourage Union membershipIAPPENDIX BNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the NationalLaborRelationsBoard, anAgency of the United States Government,and in order toeffectuate the policies of the National Labor RelationsAct, as amended,we hereby notify our employees that:After a trialat which all sides had the chance to giveevidence,ithas been decided that we,Emerson ElectricCompany,violated the National Labor RelationsAct, andwe have been ordered to post this Notice.The National Labor Relations Act gives you, as anemployee,these rights:To engage in self-organizationTo form,join,or help unionsTo bargain collectively through a representative ofyour own choosingTo act together with other employees to bargaincollectively or for other mutual aid or protection;andIf you wish,not to do any of these things.Accordingly,we give you these assurances:WE WILLNOT do anything which interferes with anyofyour rights listed above.WEWILLNOTquestion you in violation of theNational Labor Relations Act as to your(or any otheremployee's)Union membership, affiliation,activities,sympathies,or desires.WE WILL NOTtellor indicate to you that your (orany other employee's)Union activities are being spiedon or are under our observation at any place or timewhere you have(or he has) the lawful right to engage inAct Sec(s).8(a)(1)8(a)(1)8(a)(1)8(a)(1)DispositionDismissedDismissedDismissedDismissedDismissedthose activities,includingyour (or his) nonworkingtime.WE WILL NOT directly or indirectly threaten to closeourRussellvilleplantortomove away fromRussellville,or to discharge you or to end or reducejobs, or in any other way to retaliate or take anyreprisal ordiscriminateagainst you, in the event yousupport or join or areactive inor on behalf ofInternationalUnion,AlliedIndustrialWorkers ofAmerica, AFL-CIO, or any otherlabor organizationwhich youwant to bargainwith us for you collectively.WE WILL NOT in any similar way interfere with,restrain,or coerce you in theexerciseof any of yourrights underthe National Labor Relations Act.We assure all of you that you are free to join or not tojoin InternationalUnion, AlliedIndustrialWorkers ofAmerica, AFL-CIO, or any otherunion,as you see fit inyour own judgment, without any interference from us inany way, shape, or form.DatedByEMERSONELECTRICCOMPANY(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywith the Board's Regional Office, Room 2407FederalOfficeBuilding,550Main Street, Cincinnati,Ohio 45202, Telephone 513-684-3663.